Exhibit 10.3

 

 

RECEIVABLES SALE AGREEMENT

 

DATED AS OF JUNE 30, 2004

 

AMONG

 

SIRVA RELOCATION CREDIT, LLC,
AS THE SELLER,

 

SIRVA RELOCATION LLC,
AS THE INITIAL SERVICER,

 

LASALLE BANK NATIONAL ASSOCIATION,
AS THE AGENT

 

AND

 

THE PURCHASERS
FROM TIME TO TIME PARTY HERETO

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I

PURCHASES FROM SELLER AND SETTLEMENTS

 

 

 

 

 

 

Section 1.1.

Sales

 

 

 

 

 

 

Section 1.2.

Selection of Discount Rates and Tranche Periods

 

 

 

 

 

 

Section 1.3.

Fees and Other Costs and Expenses

 

 

 

 

 

 

Section 1.4.

Maintenance of Sold Interest; Deemed Collection

 

 

 

 

 

 

Section 1.5.

Reduction in Commitments

 

 

 

 

 

 

Section 1.6.

Optional Repurchases

 

 

 

 

 

 

Section 1.7.

Assignment of Purchase Agreement

 

 

 

 

 

 

Section 1.8.

Allocations and Distributions.

 

 

 

 

 

ARTICLE II

CUSTODY OF SPECIFIED DOCUMENTS

 

 

 

 

 

 

Section 2.1.

Specified Documents

 

 

 

 

 

 

Section 2.2.

Servicing Releases

 

 

 

 

 

 

Section 2.3.

Cooperation

 

 

 

 

 

ARTICLE III

ADMINISTRATION AND COLLECTIONS

 

 

 

 

 

 

Section 3.1.

Appointment of Servicer

 

 

 

 

 

 

Section 3.2.

Duties of Servicer

 

 

 

 

 

 

Section 3.3.

Reports

 

 

 

 

 

 

Section 3.4.

Enforcement Rights

 

 

 

 

 

 

Section 3.5.

Servicer Fee

 

 

 

 

 

 

Section 3.6.

Responsibilities of the Seller

 

 

 

 

 

 

Section 3.7.

Actions by Seller

 

 

 

 

 

 

Section 3.8.

Indemnities by the Servicer

 

 

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

Section 4.1.

Seller Representations and Warranties

 

 

 

 

 

 

Section 4.2.

Servicer Representations and Warranties

 

 

 

 

 

ARTICLE V

COVENANTS

 

 

 

 

 

 

Section 5.1.

Covenants of the Seller

 

 

 

 

 

 

Section 5.2.

Covenants of the Servicer

 

 

 

 

 

ARTICLE VI

INDEMNIFICATION

 

 

 

 

 

 

Section 6.1.

Indemnities by the Seller

 

 

i

--------------------------------------------------------------------------------


 

 

Section 6.2.

Increased Cost and Reduced Return

 

 

 

 

 

 

Section 6.3.

Other Costs and Expenses

 

 

 

 

 

 

Section 6.4.

Withholding Taxes

 

 

 

 

 

 

Section 6.5.

Payments and Allocations

 

 

 

 

 

ARTICLE VII

CONDITIONS PRECEDENT

 

 

 

 

 

 

Section 7.1.

Conditions to Closing

 

 

 

 

 

 

Section 7.2.

Conditions to Each Purchase

 

 

 

 

 

ARTICLE VIII  THE AGENT

 

 

 

 

 

 

Section 8.1.

Appointment and Authorization

 

 

 

 

 

 

Section 8.2.

Delegation of Duties

 

 

 

 

 

 

Section 8.3.

Exculpatory Provisions

 

 

 

 

 

 

Section 8.4.

Reliance by Agent

 

 

 

 

 

 

Section 8.5.

Assumed Payments

 

 

 

 

 

 

Section 8.6.

Notice of Termination Events

 

 

 

 

 

 

Section 8.7.

Non-Reliance on Agent and Other Purchasers

 

 

 

 

 

 

Section 8.8.

Agents and Affiliates

 

 

 

 

 

 

Section 8.9.

Indemnification

 

 

 

 

 

 

Section 8.10.

Successor Agent

 

 

 

 

 

ARTICLE IX

MISCELLANEOUS

 

 

 

 

 

 

Section 9.1.

Termination

 

 

 

 

 

 

Section 9.2.

Notices

 

 

 

 

 

 

Section 9.3.

Payments and Computations

 

 

 

 

 

 

Section 9.4.

Sharing of Recoveries

 

 

 

 

 

 

Section 9.5.

Right of Setoff

 

 

 

 

 

 

Section 9.6.

Amendments

 

 

 

 

 

 

Section 9.7.

Waivers

 

 

 

 

 

 

Section 9.8.

Successors and Assigns; Participations; Assignments.

 

 

 

 

 

 

Section 9.9.

Confidentiality

 

 

 

 

 

 

Section 9.10.

Headings; Counterparts

 

 

 

 

 

 

Section 9.11.

Cumulative Rights and Severability

 

 

ii

--------------------------------------------------------------------------------


 

 

Section 9.12.

Governing Law; Submission to Jurisdiction

 

 

 

 

 

 

Section 9.13.

Waiver of Trial by Jury

 

 

 

 

 

 

Section 9.14.

Entire Agreement

 

 

 

 

 

 

Section 9.15.

USA PATRIOT Act Notice

 

 

iii

--------------------------------------------------------------------------------


 

Schedules

Description

 

 

 

 

Schedule I

Definitions

 

Schedule II

Purchase Commitments

 

Schedule III

Included Employers

 

 

 

 

Exhibits

Description

 

 

 

 

Exhibit A-1

Form of Incremental Purchase Request

 

Exhibit A-2

Form of Document Schedule

 

Exhibit B

Form of Request for Document Release

 

Exhibit C-1

Form of Interim Report

 

Exhibit C-2

Form of Periodic Report

 

Exhibit D

Addresses and Names of Seller and Originator

 

Exhibit E

Collection Account and Investment Account

 

Exhibit F

Compliance Certificate

 

Exhibit G

Credit and Collection Policy

 

 

iv

--------------------------------------------------------------------------------


 

RECEIVABLES SALE AGREEMENT

 

RECEIVABLES SALE AGREEMENT, dated as of June 30, 2004 (this “Agreement”), among
SIRVA Relocation Credit, LLC, a Delaware limited liability company, as Seller
(the “Seller”), SIRVA Relocation LLC, a Delaware limited liability company, as
the Initial Servicer (the “Initial Servicer”), LaSalle Bank National
Association, as agent for the Purchasers (the “Agent”), LaSalle Bank National
Association, as a Purchaser, and the other Purchasers from time to time party
hereto.  Certain capitalized terms used herein, and certain rules of
construction, are defined in Schedule I.  The Purchasers’ Commitments are listed
on Schedule II.

 

The parties hereto agree as follows:

 

ARTICLE I

PURCHASES FROM SELLER AND SETTLEMENTS

 

Section 1.1.                                Sales.

 

(a)                                  The Sold Interest.  Subject to the terms
and conditions hereof, the Seller may, from time to time before the Termination
Date, request that the Purchasers make purchases of an undivided percentage
ownership interest in the Receivables, all related Collections and all proceeds
of the foregoing.  Upon any such request, subject to the terms and conditions of
this Agreement, the Purchasers shall purchase such interest.

 

Such interest shall be transferred to the Agent, as representative of the
Purchasers.  Any such purchase (a “Purchase”) shall be made by each Purchaser
remitting funds to the Agent, pursuant to Section 1.1(c).  The aggregate
percentage ownership interest so acquired by a Purchaser in the Receivables and
the related Collections and proceeds (its “Purchase Interest”) shall equal at
any time the following quotient:

 

I + PR

NRB

 

where:

 

I

 

=

the outstanding Investment of such Purchaser at such time;

 

 

 

 

PR

 

=

the Purchaser Reserve for such Purchaser at such time; and

 

 

 

 

NRB

 

=

the Net Receivables Balance at such time.

 

Except during a Liquidation Period for a Purchaser, such Purchaser’s Purchase
Interest will change whenever its Investment, its Purchaser Reserve or the Net
Receivables Balance changes.  During a Liquidation Period for a Purchaser its
Purchase Interest shall remain constant until fully paid.  The sum of all
Purchasers’ Purchase Interests at any time is referred to herein as the “Sold
Interest”, which at any time is the aggregate percentage ownership interest then
held by the Purchasers in the Receivables and the related Collections and
proceeds.

 

--------------------------------------------------------------------------------


 

(b)                                 Purchaser Commitments.  Each Purchaser
severally hereby agrees, subject to Section 7.2 and the other terms and
conditions hereof, to make Purchases before the Termination Date, based on the
applicable Purchaser’s Ratable Share of each Purchase, to the extent its
Investment would not thereby exceed its Commitment, the Aggregate Investment
would not thereby exceed the Purchase Limit, and the Aggregate Investment would
not thereby exceed the Aggregate Commitments.  The first Purchase and each
additional Purchase is referred to herein as an “Incremental Purchase.”  All
Purchases hereunder shall be made ratably by each Purchaser in accordance with
the Commitment of such Purchaser.

 

(c)                                  Incremental Purchases.  In order to request
an Incremental Purchase from a Purchaser, the Seller must provide to the Agent
an irrevocable written request (including by telecopier or other facsimile
communication) substantially in the form of Exhibit A-1 (an “Incremental
Purchase Request”), by 10:00 a.m. (Chicago time) two Business Days before the
requested date (the “Purchase Date”) of such Purchase (or, in the case of the
initial Purchase Date, by 10:00 a.m. (Chicago time) on the initial Purchase
Date), specifying the requested Purchase Date (which, except for the initial
Purchase Date, must be a Weekly Funding Date) and the requested amount (the
“Purchase Amount”) of such Purchase, which must be in a minimum amount of
$1,000,000 and multiples thereof (or, if less, an amount equal to the Maximum
Incremental Purchase Amount).  The Seller may not request more than one
Incremental Purchase in any week.  All Incremental Purchases must be requested
ratably from all Purchasers.  The Agent shall promptly notify the Purchasers of
the contents of such request.  Subject to Section 7.2 and the other terms and
conditions hereof, each Purchaser shall transfer the applicable Purchaser’s
Ratable Share of the requested Purchase Amount to the Agent by no later than
12:00 noon (Chicago time) on the Purchase Date.  The Agent shall promptly
transfer to the Seller Account the proceeds of any Incremental Purchase
delivered to the Agent.

 

(d)                                 Security Interest.  It is the intention of
the parties hereto that the Purchases hereunder constitute the sale by the
Seller to the Purchasers of ownership interests in the Receivables, the
Collections and all proceeds of the foregoing (and not merely an extension of
credit or a pledge).  Nevertheless, the Seller acknowledges and agrees that none
of the Agent, any Purchaser or their representatives have made any
representations or warranties concerning the tax, accounting or legal
characteristics of the Transaction Documents and that the Seller has obtained
and relied upon such tax, accounting and legal advice from its own experts
concerning the Transaction Documents as it deems appropriate.  If,
notwithstanding the intention of the parties, the transactions contemplated
hereby are characterized as an extension of credit or a pledge, the Seller
hereby grants to the Agent (for the benefit of the Purchasers) a security
interest in all of the Seller’s rights in the Receivables, the Collections, and
all proceeds of the foregoing to secure all of the Seller’s obligations under
the Transaction Documents.

 

Section 1.2.                                Selection of Discount Rates and
Tranche Periods.  (a)  All Investment of each Purchaser shall be allocated to
one or more Tranches reflecting the Discount Rates at which such Investment
accrues Discount and the Tranche Periods for which such Discount Rates apply. 
Except as set forth below, the Agent shall select the Tranche Periods for all
Investments.  Not later than (1) concurrently with any request for an
Incremental Purchase from the Purchasers, (2) 3:00 p.m., Chicago time, one
Business Day prior to the expiration of any Tranche Period applicable to any
Investment of each Purchaser if the requested Tranche Period is a Prime Tranche
and (3) 10:00 a.m.,

 

2

--------------------------------------------------------------------------------


 

Chicago time, two Business Days prior to the expiration of any Tranche Period
applicable to any Investment of each Purchaser if the requested Tranche Period
is a Eurodollar Tranche, the Initial Servicer on behalf of the Seller may
request the Discount Rate(s) and Tranche Period(s) to be applicable to such
Investment.  All Investment of the Purchasers may accrue Discount at either the
Eurodollar Rate or the Prime Rate, in all cases as established for each Tranche
Period applicable to such Investment.  Each Tranche shall be in the minimum
amount of $1,000,000 and in multiples thereof or, in the case of Discount
accruing at the Prime Rate, in any amount of Investment that otherwise has not
been allocated to another Tranche Period.  During the continuance of a
Termination Event, the Agent may reallocate any outstanding Investment allocated
to a Eurodollar Tranche to a Prime Tranche at the end of its then current
Tranche Period.  All Discount accrued during a Tranche Period shall be paid by
the Seller to the Agent (for the benefit of the Purchasers) on the last day of
such Tranche Period.

 

(b)                                 If, by the time required in Section 1.2(a),
the Seller fails to select a Tranche Period for any Investment of any Purchaser,
the Agent may, in its sole discretion, select such Tranche Period.  If, by the
time required in Section 1.2(a), the Seller and the Agent do not select a
Discount Rate or Tranche Period for any Investment, such amount of Investment
shall automatically accrue Discount at the Prime Rate for a three Business Day
Tranche Period.

 

(c)                                  If any Purchaser determines (i) that
maintenance of any Eurodollar Tranche would violate any applicable law or
regulation or (ii) that deposits of a type and maturity appropriate to match
fund any of such Purchaser’s Eurodollar Tranches are not available, then the
Agent, upon the direction of such Purchaser, shall suspend the availability of,
and terminate any outstanding, Eurodollar Tranche so affected.  All Investment
allocated to any such terminated Eurodollar Tranche shall be reallocated to a
Prime Tranche at the termination of the related Tranche Period.

 

Section 1.3.                                Fees and Other Costs and Expenses. 
(a)  The Seller shall pay to the Agent such amounts as agreed to with the Seller
in the Fee Letter.

 

(b)                                 If the amount of Investment of any Purchaser
allocated to any Eurodollar Tranche is reduced before the last day of its
Tranche Period, or if a requested Incremental Purchase at the Eurodollar Rate
does not take place on its scheduled Purchase Date, the Seller shall pay the
Early Payment Fee to each Purchaser.

 

(c)                                  Investment shall be payable solely from
Collections and from amounts payable under Sections 1.4, 1.6 and 6.1 (to the
extent amounts paid under Section 6.1 indemnify against reductions in or
non-payment of Receivables).  The Seller shall pay, as a full recourse
obligation, all other amounts payable hereunder and under the Fee Letter,
including all Discount, fees described in clauses (a) and (b) above and amounts
payable under Article VI.

 

Section 1.4.                                Maintenance of Sold Interest; Deemed
Collection. 

 

(a)                                  General.  If at any time before the
Termination Date the Net Receivables Balance is less than the sum of the
Aggregate Investment plus the Reserve, the Seller shall promptly (but not later
than one Business Day after the Seller becomes aware of such condition) pay to
the Agent an amount equal to such deficiency for application to reduce the
Investments of the Purchasers ratably in

 

3

--------------------------------------------------------------------------------


 

accordance with the principal amount of their respective Investments, applied
first to the outstanding Prime Tranches and second to the outstanding Eurodollar
Tranches in the order in which their respective then current Tranche Periods are
scheduled to end.

 

(b)                                 Deemed Collections.  If on any day the
outstanding balance of a Receivable is reduced or cancelled as a result of any
defective or rejected goods or services, any cash discount or adjustment
(including as a result of the application of any special refund or other
discounts or any reconciliation), any setoff or credit (whether such claim or
credit arises out of the same, a related, or an unrelated transaction) or other
similar reason not arising from the financial inability of the Obligor to pay
undisputed indebtedness, the Seller and the Servicer shall be deemed to have
received on such day a Collection on such Receivable in the amount of such
reduction or cancellation.  If on any day any representation, warranty, covenant
or other agreement of the Seller related to a Receivable is not true or is not
satisfied, the Seller and the Servicer shall be deemed to have received on such
day a Collection in the amount of the outstanding balance of such Receivable. 
All such Collections deemed received by the Seller and the Servicer under this
Section 1.4(b) shall be remitted by them to the Collection Account within one
Business Day after such deemed receipt in accordance with Sections 5.1(i) and
5.2(i).

 

(c)                                  Adjustment to Sold Interest.  At any time
before the Termination Date that the Seller is deemed to have received any
Collection under Section 1.4(b) (“Deemed Collections”) that derive from a
Receivable that is otherwise reported as an Eligible Receivable, so long as no
Liquidation Period then exists the Seller may satisfy its obligation to deliver
such amount to the Servicer by instead notifying the Agent that the Sold
Interest should be recalculated by decreasing the Net Receivables Balance by the
amount of such Deemed Collections, so long as such adjustment does not cause the
Sold Interest to exceed 100%.

 

(d)                                 Payment Assumption.  Unless an Obligor
otherwise specifies (by reference to a particular invoice or otherwise) or
another application is required by contract or law, any payment received by the
Seller from any Obligor shall be applied as a Collection of Receivables of such
Obligor (starting with the oldest such Receivable) and remitted to the Servicer
as such.

 

Section 1.5.                                Reduction in Commitments.  The
Seller may, upon thirty days’ notice to the Agent, reduce the Aggregate
Commitment in increments of $5,000,000, so long as the Aggregate Commitment at
all times equals at least the outstanding Aggregate Investment.  Each such
reduction in the Aggregate Commitment shall reduce the Commitment of each
Purchaser in accordance with its Ratable Share and shall reduce the Purchase
Limit by a corresponding amount.

 

Section 1.6.                                Optional Repurchases.  At any time
that the Aggregate Investment is less than 10% of the highest Aggregate
Investment outstanding at any time hereunder, the Servicer may, upon thirty
days’ notice to the Agent, purchase the entire Sold Interest from the Purchasers
at a price equal to the outstanding Matured Aggregate Investment and all other
amounts then owed hereunder.

 

Section 1.7.                                Assignment of Purchase Agreement. 
The Seller hereby assigns and otherwise transfers to the Agent (for the benefit
of the Agent, each Purchaser and any other Person to whom any amount is owed
hereunder), all of the Seller’s right, title and interest in, to and under the
Purchase Agreement.  The Seller shall file and record all financing statements,
continuation statements and

 

4

--------------------------------------------------------------------------------


 

other documents required to perfect or protect such assignment.  This assignment
includes (a) all monies due and to become due to the Seller from the Originator
or the Parent under or in connection with the Purchase Agreement (including
fees, expenses, costs, indemnities and damages for the breach of any obligation
or representation related to either such agreement) and (b) all rights,
remedies, powers, privileges and claims of the Seller against the Originator or
the Parent under or in connection with the Purchase Agreement.  All provisions
of the Purchase Agreement shall inure to the benefit of, and may be relied upon
by, the Agent, each Purchaser and each such other Person.  At any time after a
Servicer Replacement Event, the Agent shall have the sole right to enforce the
Seller’s rights and remedies under the Purchase Agreement to the same extent as
the Seller could absent this assignment, but without any obligation on the part
of the Agent any Purchaser or any other such Person to perform any of the
obligations of the Seller under the Purchase Agreement (or any of the promissory
notes executed thereunder).  All amounts distributed to the Seller under the
Purchase Agreement from Receivables sold to the Seller thereunder shall
constitute Collections hereunder and shall be applied in accordance herewith.

 

Section 1.8.                                Allocations and Distributions.

 

(a)                                  Accounts.  The Agent will at all times
maintain the Collection Account and the Investment Account in the name of the
Agent and the Agent shall have exclusive control of, and a valid, perfected and
first priority security interest in, such accounts.  The Seller and the Servicer
will at all times remit all Collections to the Collection Account within three
Business Days after receipt thereof, for application as provided in this
Section, provided that the Servicer shall cause Collections from the proceeds of
a sale of an Origination Home to be made directly to the Collection Account and,
to effect the same, (commencing no later than July 10, 2004) the Servicer shall
give written direction to the applicable Origination Home Closing Agent to send
such proceeds to the Collection Account.  No withdrawals, payments or transfers
of funds from the Collection Account or the Investment Account shall be made
except upon the written direction of the Agent in accordance with this Section. 
The amounts held in the Collection Account may be invested and reinvested by the
Agent solely in Permitted Investments credited to the Investment Account
selected by the Seller in a written notice to the Agent (unless a Termination
Event exists, in which case such investments shall be selected by the Agent). 
Yield on such investments shall be deposited in the Investment Account and
allocated in accordance with this Section.  LaSalle (i) acknowledges the
ownership and security interest of the Agent in the Collection Account and the
Investment Account, all funds, investments, financial assets and other property
credited to either such account and all proceeds of the foregoing, (ii) agrees
that it will comply with entitlement orders and other instructions with respect
thereto from the Agent, and not from any other Person, and (iii) agrees that its
jurisdiction is the State of Illinois for all purposes of the UCC.

 

(b)                                 Business Day Payments.  On each Business
Day, unless the Termination Date shall have occurred, the Available Funds in the
Collection Account shall be transferred by the Agent to the Purchasers ratably
to reduce the Investments to the extent of the Principal Distribution Amount.

 

(c)                                  Settlement Dates.  On each Settlement Date,
unless the Termination Date shall have occurred, Available Funds in the
Collection Account and the Investment Account shall be applied as

 

5

--------------------------------------------------------------------------------


 

follows:

 

(i)                                     first, ratably to the Purchasers until
all Principal Distribution Amounts, Discount and fees previously accrued but not
yet paid shall have been paid in full;

 

(ii)                                  second, ratably to the Purchasers until
all other amounts then due and payable to the Purchaser under the Transaction
Documents shall have been paid in full;

 

(iii)                               third, to the Agent until all amounts then
due and payable to the Agent under the Transaction Documents have been paid in
full;

 

(iv)                              fourth, to any other Person (other than the
Servicer and the Originator) to whom any amounts are then due and payable under
the Transaction Documents until all such amounts have been paid in full;

 

(v)                                 fifth, to the Servicer until all amounts
then due and payable to the Servicer under the Transaction Documents have been
paid in full;

 

(vi)                              sixth, to the Originator until any amounts
then due and payable under the Subordinated Note have been paid in full; and

 

(vii)                           seventh, to the Seller.

 

(d)                                 Termination Date.  On each day on and after
the Termination Date, all Available Funds in the Collection Account and the
Investment Account shall be allocated as follows:

 

(i)                                     first, ratably to the Purchasers until
all Investments of, and Discount and fees previously accrued but not already
paid to, the Purchasers has been paid in full;

 

(ii)                                  second, ratably to the Purchasers until
all other amounts owed to the Purchasers have been paid in full;

 

(iii)                               third, to the Agent until all amounts owed
to the Agent have been paid in full;

 

(iv)                              fourth, to any other Person (excluding the
Servicer and the Originator) to whom any amounts are owed under the Transaction
Documents until all such amounts have been paid in full;

 

(v)                                 fifth, to the Servicer until all amounts
owed to it under the Transaction Documents have been paid in full;

 

(vi)                              sixth, to the Originator until any amounts
then due and payable under the Subordinated Note have been paid in full; and

 

(vii)                           seventh, to the Seller.

 

No distributions shall be made to pay amounts under clauses (iv), (v), (vi) and
(vii) above until sufficient Available Funds have been set aside to pay all
amounts described in clauses (i), (ii) and (iii) that may become payable for all
outstanding Settlement Periods. 

 

6

--------------------------------------------------------------------------------


 

(e)                                  Ratable Distributions.  All distributions
shall be made ratably within each priority level in accordance with the
respective amounts then due each Person (or group of Persons) included in such
level unless otherwise agreed by the Agent. 

 

(f)                                    Payment by Seller.  As provided in
Section 1.3(c) all Discount and other amounts payable hereunder other than
Investment are payable by the Seller.  If any part of the Sold Interest in any
Collections is applied to pay any such amounts pursuant to this Section 1.8, the
Seller shall pay to the Servicer the amount so applied for distribution as part
of Collections.

 

ARTICLE II

CUSTODY OF SPECIFIED DOCUMENTS

 

Section 2.1.                                Specified Documents.  (a)  The
Specified Documents relating to the Receivables shall be held on behalf of and
in trust for the Agent and the Purchasers in the custody of a Person (the
“Custodian”) designated to so act on behalf of the Purchasers under this
Article II.  As the Initial Custodian, SIRVA Relocation LLC is hereby designated
as, and agrees to perform the duties and obligations of, the Custodian.  The
Initial Custodian acknowledges that the Agent and each Purchaser have relied on
the Initial Custodian’s agreement to act as Custodian (and the agreement of any
of the sub-custodians to so act) in making the decision to execute and deliver
this Agreement and agrees that it will not voluntarily resign as Custodian.  At
any time after the occurrence of a Servicer Replacement Event, the Agent may
designate a new Custodian to succeed the Initial Custodian (or any successor
Custodian).  The Agent may at any time after the occurrence of a Servicer
Replacement Event remove or replace any sub-custodian.  If replaced, the
Custodian agrees it will turn over possession of the Specified Documents in its
possession to the successor Custodian.

 

(b)                                 Not less than two Business Days prior to any
proposed Purchase Date (or, in the case of the initial Purchase Date, on the
initial Purchase Date), the Seller or its designee shall deliver or cause to be
delivered (i) to the Custodian, the Specified Documents with respect to each
Receivable proposed to be added to the Net Receivables Balance hereunder,
together with the related Document Schedule, and (ii) to the Agent, the Document
Schedule.  Unless the Agent shall agree otherwise in writing, delivery of the
Specified Documents and the Documents Schedule shall be conditions precedent to
any Purchase on such Purchase Date.  If the Agent so agrees, the Seller shall
cause any missing Specified Documents to be delivered to the Custodian within
the time reasonably required by the Agent, and failure to do so shall cause the
related Receivable to cease being an Eligible Receivable.  The Seller and the
Servicer shall mark their files relating to the Receivables to note the interest
of the Agent and the Purchasers therein.

 

(c)                                  The Custodian shall maintain custody of the
Specified Documents in trust for the benefit of the Agent and the Purchasers in
a secure fire resistant facility in accordance with its customary standards for
maintaining custody of the comparable documents, separate from other documents
of the Originator and marked to note the interest of the Agent and the
Purchasers hereunder.

 

Section 2.2.                                Servicing Releases.  (a)  From time
to time upon request of the Servicer for release or delivery of any Specified
Document, which request to the Custodian (if the Custodian is not the same
entity

 

7

--------------------------------------------------------------------------------


 

as the Servicer) shall be substantially in the form of Exhibit B hereto, the
Custodian shall release and make delivery of such Specified Documents within its
possession as so instructed.  By a delivery of any such request, the Servicer
shall be deemed to have certified that the release or delivery of such Specified
Document is consistent with the requirements of this Agreement and the other
Transaction Documents.  Shipment of the Specified Documents may be made by
courier, delivery or personal delivery (confirmation receipt requested) or such
other means as shall be directed by the Servicer.  All Specified Documents so
released or delivered shall be held by the Servicer, or under its control, in
trust for the benefit of the Agent and the Purchasers.  The Servicer shall
return such documents to the Custodian when the Servicer’s servicing no longer
exists,  unless such release is in connection with the liquidation of the
related Receivable or payment in full of the related Receivable in accordance
with its terms.

 

(b)                                 In no event shall the Custodian have any
liability for risks associated with the shipment or delivery of any Specified
Documents, absent the Custodian’s gross negligence or willful misconduct.

 

(c)                                  At the request of the Servicer, the
Custodian shall provide to the Servicer copies of Specified Documents held by
the Agent.

 

Section 2.3.                                Cooperation.  (a)  The Servicer will
cooperate with the Custodian, and provide such information as the Custodian
shall reasonably request from time to time, in connection with the Custodian’s
custody of the Specified Documents.

 

(b)                                 Nothing contained in this Article II shall
impair or diminish any obligation of the Seller or the Servicer with respect to
the servicing or collection of the Receivables.  The Agent will have no
liability in connection with its maintenance of custody of any Specified
Documents absent its own willful misconduct or gross negligence.  Without
limiting the foregoing the Agent shall have no obligation to request receipt of
any documents the existence of which has not been made known.

 

ARTICLE III



ADMINISTRATION AND COLLECTIONS

 

Section 3.1.                                Appointment of Servicer.  (a)  The
servicing, administering and collecting of the Receivables shall be conducted by
a Person (the “Servicer”) designated to so act on behalf of the Purchasers under
this Article III.  As the Initial Servicer, SIRVA Relocation LLC is hereby
designated as, and agrees to perform the duties and obligations of, the
Servicer.  The Initial Servicer acknowledges that the Agent and each Purchaser
have relied on the Initial Servicer’s agreement to act as Servicer (and the
agreement of any of the sub-Servicers to so act) in making the decision to
execute and deliver this Agreement and agrees that it will not voluntarily
resign as Servicer.  At any time after the occurrence of a Servicer Replacement
Event, the Agent may designate a new Servicer to succeed the Initial Servicer
(or any successor Servicer).

 

(b)                                 The Initial Servicer may, and if requested
by the Agent shall, delegate its duties and obligations as Servicer to any
Affiliate (acting as a sub-Servicer).  Notwithstanding such delegation, the

 

8

--------------------------------------------------------------------------------


 

Initial Servicer shall remain primarily liable for the performance of the duties
and obligations so delegated, and the Agent and each Purchaser shall have the
right to look solely to the Initial Servicer for such performance.  The Agent
may at any time after the occurrence of a Servicer Replacement Event remove or
replace any sub-Servicer.

 

(c)                                  If replaced, the Servicer agrees it will
terminate, and will cause each existing sub-Servicer to terminate, its
collection activities in a manner requested by the Agent to facilitate the
transition to a new Servicer.  The Servicer shall cooperate with and assist any
new Servicer in assuming the obligation to service the Receivables, including
all reasonable efforts to provide the Servicer with access to all software
programs necessary or desirable to collect the Receivables.  For a ninety day
period after the appointment of a new Servicer, at the expense of the Initial
Servicer, the Initial Servicer irrevocably agrees to act (if requested to do so)
as the data-processing agent for any new Servicer in substantially the same
manner as the Initial Servicer conducted such data-processing functions while it
acted as the Servicer.

 

Section 3.2.                                Duties of Servicer.  (a)  The
Servicer shall take, or cause to be taken, all action necessary or advisable to
collect each Receivable in accordance with this Agreement, the Credit and
Collection Policy and all applicable laws, rules and regulations using the skill
and attention the Servicer exercises in collecting other receivables or
obligations owed solely to it.  The Servicer shall transfer to the Collection
Account all Collections received by it by the third Business Day following
receipt and (commencing no later than July 10, 2004) shall instruct and cause
each Origination Home Closing Agent to send the proceeds of each sale of a
related Origination Home directly to the Collection Account.  Each party hereto
hereby appoints the Servicer to enforce such Person’s rights and interests in
the Receivables.  The Servicer shall be entitled to commence or settle any legal
action to enforce the collection of any Receivable; provided that, except with
respect to Reserved Collection Matters, the Agent shall have the right to
approve any such settlement unless the Originator shall have elected to treat
such settlement as an event giving rise to a Deemed Collection under Section 3.2
of the Purchase Agreement and shall have made all payments required with respect
thereto under such Section, and the Seller shall have made any payment required
to be made in respect of such Deemed Collection under Section 1.4.  If at any
time, the Agent notifies the Servicer that the Agent believes litigation would
be an appropriate means to collect any Receivable (other than in respect of
Reserved Collection Matters), and the Servicer declines to initiate such
litigation after good faith discussion with the Agent, the Agent shall be
entitled to notify the Obligor on such Receivable of the assignment of an
interest therein to the Agent and/or to initiate litigation with respect thereto
in the name of the Purchasers or in the name of the Originator or the Seller
unless the Originator shall have elected to treat such Receivable as the subject
of a dispute giving rise to Deemed Collections under Section 3.2 of its Purchase
Agreement and shall have made all payments required with respect thereto under
such Section, and the Seller shall have made any payment required to be made in
respect of such Deemed Collection under Section 1.4.

 

(b)                                 If no Potential Termination Event exists and
the Servicer determines that such action is appropriate in order to maximize the
Collections, the Servicer may, in accordance with the Credit and Collection
Policy, extend the maturity of any Receivable or adjust the outstanding balance
of any Receivable; provided that (i) no such extension shall be for a period
more than sixty (60) days (or, in the case of an Equity Advance, 180 days), and
(ii) such extension shall not

 

9

--------------------------------------------------------------------------------


 

permit a Receivable to be an Eligible Receivable if it would otherwise cease to
be an Eligible Receivable.  Any such extension or adjustment shall not alter the
status of a Receivable as a Defaulted Receivable or limit any rights of the
Agent or the Purchasers hereunder.  If a Potential Termination Event exists, the
Servicer may make such extensions or adjustments only with the prior consent of
the Agent.  The Servicer shall make no modification or adjustment or waive any
obligation of any Obligor with respect to any Receivable without the prior
consent of the Agent.

 

Section 3.3.                                Reports.  On or before each Weekly
Reporting Date, the Servicer shall deliver to the Agent a report reflecting
information as of the close of business on the next preceding Business Day (each
an “Interim Report”), containing the information described on Exhibit C-1 (with
such modifications or additional information as requested by the Agent).  On or
before the second Weekly Reporting Date of each month, and at such other times
(following reasonable written notice from the Agent) covering such other periods
as is requested by the Agent, the Servicer shall deliver to the Agent a report
reflecting information as of the close of business of the Servicer for the
immediately preceding calendar month or such other preceding period as is
requested (each a “Periodic Report”), containing the information described on
Exhibit C-2 (with such modifications or additional information as reasonably
requested by the Agent). 

 

Section 3.4.                                Enforcement Rights.  (a)  The Agent
may, at any time after the occurrence of a Servicer Replacement Event, direct
any Obligors to make all payments on the Receivables directly to the Agent or
its designee.  The Agent may, and the Seller shall, at the Agent’s request,
withhold the identity of the Purchasers from the Obligors.  Upon the Agent’s
request following a Servicer Replacement Event, the Seller (at the Seller’s
expense) shall (i) give notice to each Obligor of the Agent’s ownership of the
Sold Interest and direct that payments on Receivables be made directly to the
Agent or its designee, (ii) assemble for the Agent all Records and collateral
security for the Receivables and to transfer (or cause to be transferred) to the
Agent (or its designee) licenses for the use of, all software useful to collect
the Receivables and (iii) segregate in a manner acceptable to the Agent all
Collections the Seller receives and, within one Business Day of receipt, remit
such Collections in the form received, duly endorsed or with duly executed
instruments of transfer, to the Collection Account.  The Seller agrees to effect
an assignment to the Agent no later than September 30, 2004 of licenses to use
software useful to collect the Receivables.

 

(b)                                 Upon the direction of the Agent at any time
when a Recording Trigger Event occurs, to complete and record or to cause to be
recorded (and the Seller and the Servicer hereby consent to the Agent completing
and recording or hereby causing to be recorded) in the real estate records of
the applicable jurisdictions (A) Relocating Employee Contracts, Origination Home
Deeds and/or Origination Home Purchase Contracts in such manner and in the names
of such transferees as the Agent may require and (B) such other documents as the
Agent may reasonably require, in form reasonably satisfactory to the Agent,
evidencing the conveyance of Relocating Employee Contracts, Origination Home
Deeds and/or Origination Home Purchase Contracts.

 

(c)                                  The Servicer shall segregate any
Collections received by it from other funds of the Seller and the Servicer
within three Business Days of receipt and hold such amounts for the Agent (for
the benefit of the Purchasers).  The Seller hereby irrevocably appoints the
Agent as its attorney-in-fact coupled with an interest, with full power of
substitution and with full authority in the place

 

10

--------------------------------------------------------------------------------


 

of the Seller, to take any and all steps deemed desirable by the Agent, in the
name and on behalf of the Seller to (i) collect any amounts due under any
Receivable, including endorsing the name of the Seller on checks and other
instruments representing Collections and enforcing such Receivables, and
(ii) exercise any and all of the Seller’s rights and remedies under the Purchase
Agreement.  The Agent’s powers under this Section 3.4(c) shall not subject the
Agent to any liability if any action taken by it proves to be inadequate or
invalid, nor shall such powers confer any obligation whatsoever upon the Agent.

 

(d)                                 None of the Agent or any Purchaser shall
have any obligation to take or consent to any action to realize upon any
Receivable or to enforce any rights or remedies related thereto.

 

Section 3.5.                                Servicer Fee.  On each Settlement
Date, the Seller shall pay to the Servicer a fee for the immediately preceding
calendar month as compensation for its services (the “Servicer Fee”) equal to
(a) at all times the Seller or an Affiliate of any SIRVA Entity is the Servicer,
a rate equal to 0.60% per annum of the Receivables Balance as of the first day
of such preceding calendar month, and (b) at all times any other Person is the
Servicer, a reasonable amount agreed upon by the Agent and the new Servicer on
an arm’s-length basis reflecting rates and terms prevailing in the market at
such time.  The Servicer may only collect the Servicer Fee to the extent funds
are available for the purpose under Section 1.8.  The Agent may pay the Servicer
Fee to the Servicer from the Sold Interest in Collections.  The Seller shall be
obligated to reimburse any such payment pursuant to Section 1.4 or 1.8.

 

Section 3.6.                                Responsibilities of the Seller.  The
Seller shall, or shall exercise its rights under the Purchase Agreement to cause
the Originator to, pay when due all Taxes payable in connection with the
applicable Receivables or their creation or satisfaction.  The Seller shall, and
shall exercise its rights under the Purchase Agreement to cause the Originator
to, perform all of its obligations under agreements related to the Receivables
to the same extent as if interests in the Receivables had not been transferred
hereunder or, in the case of the Originator, under the Purchase Agreement.  The
Agent’s or any Purchaser’s exercise of any rights hereunder shall not relieve
the Seller or the Originator from such obligations.  None of the Agent or any
Purchaser shall have any obligation to perform any obligation of the Seller or
of the Originator or the other obligation or liability in connection with the
Receivables.

 

Section 3.7.                                Actions by Seller.  The Seller shall
defend and indemnify the Agent and each Purchaser against all costs, expenses,
claims and liabilities for any action taken by the Seller, the Originator or any
other Affiliate of the Seller or of the Originator (whether acting as Servicer
or otherwise) related to any Receivable, or arising out of any alleged failure
of compliance of any Receivable with the provisions of any law or regulation.

 

Section 3.8.                                Indemnities by the Servicer. 
Without limiting any other rights any such Person may have hereunder or under
applicable law, the Servicer hereby indemnifies and holds harmless the Agent and
each Purchaser and their respective officers, directors, agents and employees
(each an “Indemnified Party”) from and against any and all damages, losses,
claims, liabilities, penalties, Taxes, costs and expenses (including attorneys’
fees and court costs) (all of the foregoing collectively, the “Indemnified
Losses”) at any time imposed on or incurred by any Indemnified Party arising out
of or otherwise relating to:

 

11

--------------------------------------------------------------------------------


 

(i)                                     any written representation or warranty
made by the Servicer (or any employee or agent of the Servicer) in this
Agreement, any other Transaction Document, any Periodic Report or any other
information or report delivered by the Servicer pursuant hereto, which shall
have been false or incorrect in any material respect when made;

 

(ii)                                  the failure by the Servicer to comply with
any applicable law, rule or regulation related to any Receivable, or the
nonconformity of any Receivable with any such applicable law, rule or
regulation;

 

(iii)                               any loss of a perfected security interest or
ownership interest (or in the priority of such security interest or ownership
interest) as a result of the Servicer acting as Custodian or as a result of any
commingling by the Servicer of funds to which the Agent or any Purchaser is
entitled hereunder with any other funds; or

 

(iv)                              any failure of the Servicer to perform its
duties or obligations in accordance with the provisions of this Agreement or any
other Transaction Document to which the Servicer is a party;

 

whether arising by reason of the acts to be performed by the Servicer hereunder
or otherwise, excluding only Indemnified Losses to the extent (a) such
Indemnified Losses resulted from the gross negligence or willful misconduct of
the Indemnified Party seeking indemnification, or (b) such Indemnified Losses
resulted due to Receivables being uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor, or (c) such
Indemnified Losses include Taxes on, or measured by, the overall net income of
the Agent or any Purchaser (determined on the assumption that the transactions
contemplated hereby would constitute debt for tax purposes); provided, however,
that nothing contained in this sentence shall limit the liability of the
Servicer or limit the recourse of the Agent and each Purchaser to the Servicer
for any amounts otherwise specifically provided to be paid by the Servicer
hereunder.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

Section 4.1.                                Seller Representations and
Warranties.  The Seller represents and warrants to the Agent and each Purchaser
as of the date hereof and each Purchase Date that:

 

(a)                                  Corporate Existence and Power.  The Seller
is a limited liability company duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all limited liability
company power and authority and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is now conducted, except where failure to obtain such
license, authorization, consent or approval would not reasonably be expected to
have a Material Adverse Effect.

 

(b)                                 Corporate Authorization and No
Contravention.  The execution, delivery and performance by the Seller of each
Transaction Document to which it is a party (i) are within its corporate powers,
(ii) have been duly authorized by all necessary limited liability company
action, (iii) do not contravene or constitute a default under (A) any applicable
law, rule or regulation, (B) its limited

 

12

--------------------------------------------------------------------------------


 

liability company agreement or (C) (subject to the Permitted Exceptions) any
agreement, order or other instrument to which it is a party or its property is
subject except where such contravention or default would not reasonably be
expected to have a Material Adverse Effect and (iv) will not result in any
Adverse Claim on any Receivable or Collection or give cause for the acceleration
of any indebtedness of the Seller.

 

(c)                                  No Consent Required.  No approval,
authorization or other action by, or filings with, any Governmental Authority or
(subject to the Permitted Exceptions) other Person (other than the parties
hereto) is required in connection with the execution, delivery and performance
by the Seller of any Transaction Document or any transaction contemplated
thereby.

 

(d)                                 Binding Effect.  Each Transaction Document
to which the Seller is a party constitutes the legal, valid and binding
obligation of the Seller enforceable against the Seller in accordance with its
terms, except as limited by bankruptcy, insolvency, or other similar laws of
general application relating to or affecting the enforcement of creditors’
rights generally and subject to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

 

(e)                                  Perfection of Ownership Interest.  The
Seller owns the Receivables free of any Adverse Claim other than the interests
of the Purchasers (through the Agent) therein that are created hereby, and each
Purchaser shall at all times have a valid undivided percentage ownership
interest, which shall be a first priority perfected security interest for
purposes of Article 9 of the applicable Uniform Commercial Code, in the
Receivables and Collections, subject to the Permitted Exceptions. 

 

(f)                                    Accuracy of Information.  All information
furnished by or on behalf of the Seller to the Agent or any Purchaser in
connection with any Transaction Document, or any transaction contemplated
thereby, was true and accurate in all material respects when so furnished (and
is not incomplete by omitting any information necessary to prevent such
information from being materially misleading in light of the circumstances in
which such information was furnished).

 

(g)                                 No Actions, Suits.  There are no actions,
suits or other proceedings (including matters relating to environmental
liability) pending or threatened against or affecting the Seller, or any of its
respective properties, that would reasonably be expected to have a Material
Adverse Effect.  The Seller is not in default of any contractual obligation or
in violation of any order, rule or regulation of any Governmental Authority,
which default or violation would reasonably be expected to have a Material
Adverse Effect.

 

(h)                                 Accuracy of Exhibits; Collection Account.
 All information on Exhibits D-E (listing offices and names of the Seller and
the Originator and where they maintain Records; and the Collection Account and
the Investment Account), is true and complete, subject to any changes permitted
by, and notified to the Agent in accordance with, Article V.  The Seller has not
granted any interest in the Collection Account to any Person other than the
Agent and, the Agent has exclusive control of the Collection Account.

 

(i)                                     Credit and Collection Policy.  Each
Receivable has been originated in material compliance with

 

13

--------------------------------------------------------------------------------


 

the Credit and Collection Policy.

 

(j)                                     Sales by the Originator.  Each sale by
the Originator to the Seller of an interest in Receivables and their Collections
has been made in accordance with the terms of the Purchase Agreement, including
the payment by the Seller to the Originator of the purchase price described in
the Purchase Agreement.  Each such sale has been made for “reasonably equivalent
value” (as such term is used in Section 548 of the Bankruptcy Code) and not for
or on account of “antecedent debt” (as such term is used in Section 547 of the
Bankruptcy Code) owed by the Originator to the Seller.

 

Section 4.2.                                Servicer Representations and
Warranties.  The Servicer represents and warrants to the Agent and each
Purchaser as of the date hereof and each Purchase Date that:

 

(a)                                  Company Existence and Power.  The Servicer
is a limited liability company duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all limited liability
company power and authority and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is now conducted, except where failure to obtain such
license, authorization, consent or approval would not reasonably be expected to
have a  Material Adverse Effect.

 

(b)                                 Company Authorization and No Contravention. 
The execution, delivery and performance by the Servicer of each Transaction
Document to which it is a party (i) are within its limited liability company
powers, (ii) have been duly authorized by all necessary company action, (iii) do
not contravene or constitute a default under (A) any applicable law, rule or
regulation, (B) its constitutional documents or (C) any agreement, order or
other instrument to which it is a party or its property is subject except where
such contravention or default would not reasonably be expected to have a
Material Adverse Effect and (iv) will not result in any Adverse Claim on any
Receivable or Collection or give cause for the acceleration of any indebtedness
of the Servicer.

 

(c)                                  No Consent Required.  No approval,
authorization or other action by, or filings with, any Governmental Authority or
other Person (other than the parties hereto) is required in connection with the
execution, delivery and performance by the Servicer of any Transaction Document
or any transaction contemplated thereby.

 

(d)                                 Binding Effect.  Each Transaction Document
to which the Servicer is a party constitutes the legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its terms, except as limited by bankruptcy, insolvency, or other similar laws of
general application relating to or affecting the enforcement of creditors’
rights generally and subject to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

 

(e)                                  Accuracy of Information.  All information
furnished by or on behalf of the Servicer to the Agent or any Purchaser in
connection with any Transaction Document, or any transaction contemplated
thereby, was true and accurate in all material respects when so furnished (and
is not incomplete by omitting any information necessary to prevent such
information from being materially misleading in light of the circumstances in
which such information was furnished).

 

14

--------------------------------------------------------------------------------


 

(f)                                    No Actions, Suits.  There are no actions,
suits or other proceedings (including matters relating to environmental
liability) pending or threatened against or affecting the Servicer, or any of
its respective properties, that would reasonably be expected to have a Material
Adverse Effect.  The Servicer is not in default of any contractual obligation or
in violation of any order, rule or regulation of any Governmental Authority,
which default or violation would reasonably be expected to have a Material
Adverse Effect.

 

(g)                                 Credit and Collection Policy.  The Servicer
has administered each Receivable in accordance in all material respects with the
Credit and Collection Policy.

 

ARTICLE V

COVENANTS

 

Section 5.1.                                Covenants of the Seller.  The Seller
hereby covenants and agrees to comply with the following covenants and
agreements, unless the Agent shall otherwise consent:

 

(a)                                  Financial Reporting.  The Seller will
maintain a system of accounting established and administered in accordance with
GAAP and will furnish to the Agent:

 

(i)                                     Annual and Quarterly Financial
Statements.

 

(A)                              as soon as available, but in any event not
later than the fifth Business Day after the 90th day following the end of each
fiscal year of SIRVA, Inc. ending on or after December 31, 2004, a copy of the
audited consolidated balance sheet of SIRVA, Inc. and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of income and of cash flows for such year, setting forth in each case
in comparative form the figures for and as of the end of the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by PricewaterhouseCoopers
LLP or other independent certified public accountants of nationally recognized
standing reasonably satisfactory to the Agent (it being agreed that the
furnishing of SIRVA, Inc.’s Annual Report on Form 10-K for such year, as filed
with the Securities and Exchange Commission, will satisfy the Seller’s
obligation under this Section 5.1(a)(i) with respect to such year);

 

(B)                                as soon as available, but in any event not
later than the fifth Business Day after the 45th day following the end of each
of the first three quarterly periods of each fiscal year of SIRVA, Inc., the
unaudited consolidated balance sheet of SIRVA, Inc. and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows of SIRVA, Inc. and its
consolidated Subsidiaries for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the corresponding period of the previous fiscal year, certified
by a Designated Financial Officer of SIRVA, Inc. as being fairly stated in all
material respects (subject to normal year end audit and other adjustments) (it
being agreed that the furnishing of SIRVA, Inc.’s Quarterly Report on Form 10-Q
for such quarter, as filed with the Securities and Exchange Commission, will
satisfy the Seller’s obligations under this Section 5.1(a)(ii) with respect to
such quarter);

 

15

--------------------------------------------------------------------------------


 

(C)                                as soon as available, but in any event not
later than the fifth Business Day after the 90th day following the end of each
fiscal year of the Parent ending on or after December 31, 2004 a copy of the
audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries as at the end of such year and the related audited consolidated
statements of income and of cash flows for such year, setting forth in each case
in comparative form the figures for and as of the end of the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by PricewaterhouseCoopers
LLP or other independent certified public accountants of nationally recognized
standing reasonably satisfactory to the Agent;

 

(D)                               as soon as available, but in any event not
later than the fifth Business Day after the 45th day following the end of each
of the first three quarterly periods of each fiscal year of the Parent, the
unaudited consolidated balance sheet of the Parent and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows of the Parent and its
consolidated Subsidiaries for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the corresponding period of the previous fiscal year, certified
by a Designated Financial Officer of the Parent as being fairly stated in all
material respects (subject to normal year end audit and other adjustments);

 

(E)                                 as soon as available, but in any event not
later than the fifth Business Day after the 90th day following the end of each
fiscal year of the Originator ending on or after December 31, 2004 a copy of the
unaudited balance sheet of the Originator as at the end of such year and the
related unaudited statements of income and of cash flows for such year, setting
forth in each case in comparative form the figures for and as of the end of the
previous year, certified by a Designated Financial Officer of the Originator;

 

(F)                                 as soon as available, but in any event not
later than the fifth Business Day after the 45th day following the end of each
of the first three quarterly periods of each fiscal year of the Originator, the
unaudited consolidated balance sheet of the Originator and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows of the Originator and its
consolidated Subsidiaries for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the corresponding period of the previous fiscal year, certified
by a Designated Financial Officer of the Originator as being fairly stated in
all material respects (subject to normal year end audit and other adjustments);
and

 

(G)                                as soon as available, but in any event not
later than the fifth Business Day after the 90th day following the end of each
fiscal year of the Seller ending on or after December 31, 2004 a copy of the
unaudited balance sheet of the Seller as at the end of such year and the related
unaudited statements of income and of cash flows for such year, setting forth in
each case in comparative form the figures for and as of the end of the previous
year, certified by a Designated Financial Officer of the Seller;

 

all such financial statements delivered pursuant to Section 5.1(a)(i) to be
(and, in the case of financial statements delivered pursuant to
Section 5.1(a)(i)(D), (E), (F) and (G) shall be certified

 

16

--------------------------------------------------------------------------------


 

by a Designated Financial Officer of the applicable SIRVA Entity as being)
complete and correct in all material respects in conformity with GAAP and to be
(and, in the case of financial statements delivered pursuant to
Section 5.1(a)(i)(D), (E), (F) and (G) shall be certified by a Designated
Financial Officer of the applicable SIRVA Entity as being) prepared in
reasonable detail in accordance with GAAP applied consistently throughout the
periods reflected therein and with prior periods that began on or after the date
(except as approved by such accountants or officer, as the case may be, and
disclosed therein, and except, in the case of the financial statements delivered
pursuant to Section 5.1(a)(i)(B) and (D), for the absence of certain notes).

 

(ii)                                  Officer’s Certificate.  Each time
financial statements are furnished pursuant to subclause (C) or (D) of
Section 5.1(a)(i), a compliance certificate (in substantially the form of
Exhibit F) signed by a Designated Financial Officer, dated the date of such
financial statements, and containing a computation of each of the financial
ratios and restrictions contained herein;

 

(iii)                               Public Reports.  Within 5 Business Days
after the same are filed, a copy of each report or proxy statement filed by
SIRVA, Inc. with the Securities Exchange Commission or any securities exchange;
and

 

(iv)                              Other Information.  With reasonable
promptness, such other information relating to the SIRVA Entities, the
Receivables and the Obligors as may be reasonably requested by the Agent.

 

(b)                                 Notices.  Immediately upon becoming aware of
any of the following the Seller will notify the Agent and provide a description
of:

 

(i)                                     Potential Termination Events.  The
occurrence of any Potential Termination Event;

 

(ii)                                  Representations and Warranties.  The
failure of any representation or warranty herein to be true (when made) in any
material respect;

 

(iii)                               Litigation.  The institution of any
litigation, arbitration proceeding or governmental proceeding in which the
amount involved (not covered by insurance) is $5,000,000 or more or in which
injunctive or similar relief is sought that would reasonably be expected to have
a Material Adverse Effect;

 

(iv)                              Judgments.  The entry of any judgment or
decree against any SIRVA Entity if the aggregate amount (not covered by
insurance) of all judgments then outstanding against the SIRVA Entities exceeds
$5,000,000; or

 

(v)                                 Changes in Business.  Any change in, or
proposed change in, the character of the Seller’s or the Originator’s business
that could reasonably be expected to impair the collectibility or quality of any
Receivable.

 

If the Agent receives such a notice, the Agent shall promptly give notice
thereof to each Purchaser.

 

(c)                                  Conduct of Business.  The Seller will
perform, and will cause each Subsidiary to perform, all actions necessary to
remain duly incorporated, validly existing and in good standing in its

 

17

--------------------------------------------------------------------------------


 

jurisdiction of organization and to maintain all requisite authority to conduct
its business in each jurisdiction in which it conducts business except where
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

(d)                                 Compliance with Laws.  The Seller will
comply, and will cause each Subsidiary to comply, with all laws, regulations,
judgments and other directions or orders imposed by any Governmental Authority
to which such Person or any Receivable or Collections may be subject except
where failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 

(e)                                  Furnishing Information and Inspection of
Records.  The Seller will furnish to the Agent and the Purchasers such Records
concerning the Receivables as the Agent or a Purchaser may reasonably request. 
The Seller will permit, upon reasonable notice, at any time during regular
business hours, the Agent or any Purchaser (or any representatives thereof)
(i) to examine and make copies of all Records, (ii) to visit the offices and
properties of the Seller for the purpose of examining the Records and (iii) to
discuss matters relating hereto with any of the Seller’s officers, directors,
employees or independent public accountants having knowledge of such matters. 
The Agent may at any time (at the expense of the Seller) have an independent
public accounting firm conduct an audit of the Records or make test
verifications of the Receivables and Collections, provided that so long as no
Termination Event exists, the Agent shall not have more than one set of audit
and test verifications done in any calendar year.

 

(f)                                    Keeping Records.  (i)  The Seller will
have and maintain (A) administrative and operating procedures (including an
ability to recreate Records necessary to service outstanding Receivables and
prepare reports required by the Transaction Documents if originals are
destroyed), (B) adequate facilities, personnel and equipment and (C) all Records
and other information reasonably necessary or advisable for collecting the
Receivables (including Records adequate to permit the immediate identification
of each Obligor, each new Receivable and all Collections of, and adjustments to,
each existing Receivable). 

 

(ii)                                  The Seller will, at all times from and
after the date hereof, clearly and conspicuously mark (x) its files containing
the Relocation Services Agreements and the Relocating Employee Contracts and (y)
its computer and master data processing books and records, in each case with a
legend describing the Agent’s and the Purchasers’ interests therein.

 

(g)                                 Perfection.  (i) Subject to the Permitted
Exceptions, the Seller will, at its expense, promptly execute and deliver all
instruments and documents and take all action necessary or reasonably requested
by the Agent (including the execution and filing of financing or continuation
statements, amendments thereto or assignments thereof) to enable the Agent to
exercise and enforce all its rights hereunder and to vest and maintain vested in
the Agent a valid, first priority perfected security interest in the
Receivables, the Collections, and proceeds thereof free and clear of any Adverse
Claim (and a perfected ownership interest in the Receivables and Collections to
the extent of the Sold Interest).  The Agent is hereby authorized to file any
continuation statements, amendments thereto and assignments thereof.

 

(ii)                                  The Seller will, and will cause the
Originator to, only change its name, identity, jurisdiction of organization or
corporate structure or relocate its chief executive office or the Records
following

 

18

--------------------------------------------------------------------------------


 

thirty (30) days advance notice to the Agent and the delivery to the Agent of
all financing statements, instruments and other documents (including direction
letters and opinions) reasonably requested by the Agent.

 

(iii)                               The Seller and the Originator will at all
times maintain its jurisdiction of organization within a jurisdiction in the USA
(other than in the states of Florida, Maryland and Tennessee) in which Article 9
of the UCC is in effect.  If the Seller or the Originator moves its jurisdiction
of organization to a location that imposes Taxes, fees or other charges to
perfect the Agent’s and the Purchasers’ interests hereunder or the Seller’s
interests under the Purchase Agreement, the Seller will pay all such amounts and
any other costs and expenses incurred in order to maintain the enforceability of
the Transaction Documents, the Sold Interest and the interests of the Agent and
the Purchasers in the Receivables and Collections.

 

(h)                                 Performance of Duties.  The Seller will
perform its duties or obligations in accordance with the provisions of each of
the Transaction Documents.  The Seller (at its expense) will (i) fully and
timely perform in all material respects all agreements required to be observed
by it in connection with each Receivable, (ii) comply in all material respects
with the Credit and Collection Policy, and (iii) refrain from any action that
may impair the rights of the Agent or the Purchasers in the Receivables or
Collections.

 

(i)                                     Payments on Receivables, Accounts.  The
Seller will at all times (commencing by July 10, 2004) instruct all Origination
Home Closing Agents to deliver payments on the Receivables out of any sale of an
Origination Home to the Collection Account.  The Seller will not make any change
in its payment instructions to any Obligor without prior notice to the Agent. 
If any such payments or other Collections are received by the Seller, the
Originator or an incorrect account, it shall hold such payments in trust for the
benefit of the Agent and the Purchasers and promptly (but in any event within
three Business Days after receipt) remit such funds into the Collection
Account.  The Seller will not permit the funds of any Affiliate to be deposited
into the Collection Account.  If such funds are nevertheless deposited into the
Collection Account, the Seller will promptly identify such funds for
segregation.  The Seller will not, and will not permit any Servicer or other
Person to, commingle Collections or other funds to which the Agent or any
Purchaser is entitled with any other funds.  The Seller shall not close the
Collection Account, without the prior written consent of the Agent.

 

(j)                                     Sales and Adverse Claims Relating to
Receivables.  Except as otherwise provided herein, the Seller will not (by
operation of law or otherwise) dispose of or otherwise transfer, or create or
suffer to exist any Adverse Claim upon, any assets which may give rise to a
Receivable or any proceeds thereof.

 

(k)                                  Change in Business or Credit and Collection
Policy.  The Seller will not make any material change in its business or the
Credit and Collection Policy without 30 days prior written notice to the Agent
and, if such proposed change would adversely affect the collectibility of the
Receivables or otherwise reasonably be expected to have a Material Adverse
Effect, the written consent of the Agent.

 

(l)                                     Purchase Agreement; Subordinated Notes. 
The Seller will not amend or modify or grant any

 

19

--------------------------------------------------------------------------------


 

consent or waiver under the Purchase Agreement or any Subordinated Note.

 

Section 5.2.                                Covenants of the Servicer.  The
Servicer hereby covenants and agrees to comply with the following covenants and
agreements, unless the Agent shall otherwise consent:

 

(a)                                  Financial Reporting.  The Servicer will
maintain a system of accounting established and administered in accordance with
GAAP and will furnish to the Agent:

 

(i)                                     Annual and Quarterly Financial
Statements.  The annual and quarterly financial statements and officer’s
certificates required to be delivered under Section 5.1(a)(i) and (ii) within
the time periods required thereunder;

 

(ii)                                  Public Reports.  Within five Business Days
after the same are filed, a copy of each report or proxy statement filed by
SIRVA, Inc. with the Securities Exchange Commission or any securities exchange;
and

 

(iii)                               Other Information.  With reasonable
promptness, such other information relating to the SIRVA Entities, the
Receivables and the Obligors as may be reasonably requested by the Agent.

 

(b)                                 Notices.  Immediately upon becoming aware of
any of the following the Servicer will notify the Agent and provide a
description of:

 

(i)                                     Potential Termination Events, Trigger
Events.  The occurrence of any Potential Termination Event or Trigger Event;

 

(ii)                                  Representations and Warranties.  The
failure of any representation or warranty herein to be true (when made) in any
material respect;

 

(iii)                               Litigation.  The institution of any
litigation, arbitration proceeding or governmental proceeding in which the
amount involved (not covered by insurance) is $5,000,000 or more or in which
injunctive or similar relief is sought that would reasonably be expected to have
a Material Adverse Effect;

 

(iv)                              Judgments.  The entry of any judgment or
decree against any SIRVA Entity if the aggregate amount (not covered by
insurance) of all judgments then outstanding against the SIRVA Entities exceeds
$5,000,000;

 

(v)                                 Changes in Business.  Any change in, or
proposed change in, the character of the Seller’s or the Originator’s business
that could reasonably be expected to impair the collectibility or quality of any
Receivable; or

 

(vi)                              Relocation Agreements.  The pending expiration
or termination of any Included Relocation Services Agreement, which notice shall
be given at least 10, and not more than 20, Business Days prior to such
expiration or termination.

 

If the Agent receives such a notice, the Agent shall promptly give notice
thereof to each Purchaser.

 

20

--------------------------------------------------------------------------------


 

(c)                                  Conduct of Business.  The Servicer will
perform, and will cause each Subsidiary to perform, all actions necessary to
remain duly incorporated, validly existing and in good standing in its
jurisdiction of organization and to maintain all requisite authority to conduct
its business in each jurisdiction in which it conducts business except where
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

(d)                                 Compliance with Laws.  The Servicer will
comply, and will cause each Subsidiary to comply, with all laws, regulations,
judgments and other directions or orders imposed by any Governmental Authority
to which such Person or any Receivable or Collections may be subject except
where failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 

(e)                                  Furnishing Information and Inspection of
Records.  The Servicer will furnish to the Agent and the Purchasers such Records
concerning the Receivables as the Agent or a Purchaser may reasonably request. 
The Servicer will permit, upon reasonable notice, at any time during regular
business hours, the Agent or any Purchaser (or any representatives thereof)
(i) to examine and make copies of all Records, (ii) to visit the offices and
properties of the Servicer for the purpose of examining the Records and (iii) to
discuss matters relating hereto with any of the Servicer’s officers, directors,
employees or independent public accountants having knowledge of such matters. 
The Agent may at any time (at the expense of the Servicer) have an independent
public accounting firm conduct an audit of the Records or make test
verifications of the Receivables and Collections, provided that so long as no
Termination Event exists, the Agent shall not have more than one audit and test
verifications done in any calendar year.

 

(f)                                    Keeping Records.  (i)  The Servicer will
have and maintain (A) administrative and operating procedures (including an
ability to recreate Records necessary to service outstanding Receivables and
prepare reports required by the Transaction Documents if originals are
destroyed), (B) adequate facilities, personnel and equipment and (C) all Records
and other information reasonably necessary or advisable for collecting the
Receivables (including Records adequate to permit the immediate identification
of each Obligor, each new Receivable and all Collections of, and adjustments to,
each existing Receivable). 

 

(ii)                                  The Servicer will, at all times from and
after the date hereof, clearly and conspicuously mark its computer and master
data processing books and records with a legend describing the Agent’s and the
Purchasers’ interests therein.

 

(g)                                 Performance of Duties.  The Servicer will
perform, and will cause each Subsidiary to perform, its respective duties or
obligations in accordance with the provisions of each of the Transaction
Documents.  The Servicer (at its expense) will (i) fully and timely perform in
all material respects all agreements required to be observed by it in connection
with each Receivable, (ii) comply in all material respects with the Credit and
Collection Policy, and (iii) refrain from any action that may impair the rights
of the Agent or the Purchasers in the Receivables or Collections.

 

(h)                                 Payments on Receivables, Accounts.  The
Servicer will at all times (commencing by July 10, 2004) instruct all
Origination Home Closing Agents Obligors to deliver payments on the

 

21

--------------------------------------------------------------------------------


 

Receivables out of a sale of an Origination Home directly to the Collection
Account.  The Servicer will not make any change in its payment instructions to
any Obligor without prior notice to the Agent.  If any such payments or other
Collections are received by the Servicer or an incorrect account, it shall hold
such payments in trust for the benefit of the Agent and the Purchasers and
promptly (but in any event within three Business Days after receipt) remit such
funds into the Collection Account.  The Servicer will not permit the funds of
any Affiliate to be deposited into the Collection Account.  If such funds are
nevertheless deposited into the Collection Account, the Servicer will promptly
identify such funds for segregation.  The Servicer will not, and will not permit
the Seller or other Person to, thereafter commingle Collections or other funds
to which the Agent or any Purchaser is entitled with any other funds.  The
Servicer shall not close the Collection Account without the prior written
consent of the Agent.

 

(i)                                     Sales and Adverse Claims Relating to
Receivables.  Except as otherwise provided herein, the Servicer will not (by
operation of law or otherwise) dispose of or otherwise transfer, or create or
suffer to exist any Adverse Claim upon, any assets which may give rise to a
Receivable or any proceeds thereof.

 

(j)                                     Change in Business or Credit and
Collection Policy.  The Servicer will not make any material change in its
business or the Credit and Collection Policy without 30 days prior written
notice to the Agent and, if such proposed change would adversely affect the
collectibility of the Receivables or otherwise reasonably be expected to have a
Material Adverse Effect, the written consent of the Agent.

 

(k)                                  Notices to Employers.  With respect to each
Included Employer identified as a “Notice Employer” in Schedule III, the
Servicer will, (x) no later than July 7, 2004, provide a notice to such
Employer, in a form reasonably satisfactory to the Agent, as to the assignments
contemplated by the Transaction Documents, and (y) cause such Employer to
acknowledge such notice no later than July 30, 2004.

 

ARTICLE VI

INDEMNIFICATION

 

Section 6.1.                                Indemnities by the Seller.  Without
limiting any other rights any such Person may have hereunder or under applicable
law, the Seller hereby indemnifies and holds harmless, on an after-Tax basis,
the Agent and each Purchaser and their respective officers, directors, agents
and employees (each an “Indemnified Party”) from and against any and all
damages, losses, claims, liabilities, penalties, Taxes, costs and expenses
(including attorneys’ fees and court costs) (all of the foregoing collectively,
the “Indemnified Losses”) at any time imposed on or incurred by any Indemnified
Party arising out of or otherwise relating to any Transaction Document, the
transactions contemplated thereby or the acquisition of any portion of the Sold
Interest, or any action taken or omitted by any of the Indemnified Parties
(including any action taken by the Agent as attorney-in-fact for the Seller
pursuant to Section 3.4(c)), whether arising by reason of the acts to be
performed by the Seller hereunder or otherwise, excluding only Indemnified
Losses to the extent (a) such Indemnified Losses result from gross negligence or
willful misconduct of the Indemnified Party seeking indemnification, (b) such
Indemnified Losses result due to

 

22

--------------------------------------------------------------------------------


 

Receivables being uncollectible on account of the insolvency, bankruptcy or lack
of creditworthiness of the related Obligor or (c) such Indemnified Losses
include Taxes on, or measured by, the overall net income of the Agent or any
Purchaser (determined on the assumption that the transactions contemplated
hereby would constitute debt for tax purposes); provided, however, that nothing
contained in this sentence shall limit the liability of the Seller or the
Servicer or limit the recourse of the Agent and each Purchaser to the Seller or
the Servicer for any amounts otherwise specifically provided to be paid by the
Seller or the Servicer hereunder.  Without limiting the foregoing
indemnification, but subject to the limitations set forth in clauses (a), (b) or
(c) of the previous sentence, the Seller shall indemnify each Indemnified Party
for Indemnified Losses (including losses in respect of uncollectible
Receivables, regardless for these specific matters whether reimbursement
therefor would constitute recourse to the Seller or the Servicer) relating to or
resulting from:

 

(i)                                     any representation or warranty made by
the Seller or the Servicer (or any employee or agent of the Seller or the
Servicer) under or in connection with this Agreement, any Periodic Report or any
other information or report delivered by the Seller or the Servicer pursuant
hereto, which shall have been false or incorrect in any material respect when
made or deemed made;

 

(ii)                                  the failure by the Seller or the Servicer
to comply with any applicable law, rule or regulation related to any Receivable,
or the nonconformity of any Receivable with any such applicable law, rule or
regulation;

 

(iii)                               the failure of the Seller to vest and
maintain vested in the Agent, for the benefit of the Agents and the Purchasers,
a first priority perfected ownership or security interest in the Sold Interest
and the property conveyed pursuant to Section 1.1(d) and Section 1.7 and the
Related Assets, free and clear of any Adverse Claim;

 

(iv)                              any commingling of funds to which the Agent or
any Purchaser is entitled hereunder with any other funds;

 

(v)                                 any failure of any Origination Home Closing
Agent to comply with the terms of the Servicer’s instruction to send Origination
Home sale closing proceeds to the Collection Account;

 

(vi)                              any dispute, claim, offset or defense (other
than discharge in bankruptcy of the Obligor) of the Obligor to the payment of
any Receivable, or any other claim resulting from the sale or lease of goods or
the rendering of services related to such Receivable or the furnishing or
failure to furnish any such goods or services or other similar claim or defense
not arising from the financial inability of any Obligor to pay undisputed
indebtedness;

 

(vii)                           any failure of the Seller or the Servicer to
perform its duties or obligations in accordance with the provisions of this
Agreement, any other Transaction Document or any Relocation Services Agreement
to which the Seller or the Servicer is a party (as Seller, Servicer or
otherwise);

 

(viii)                        any tax or governmental fee or charge (other than
franchise taxes and taxes on or measured by the net income of any Purchaser),
all interest and penalties thereon or with respect thereto, and all
out-of-pocket costs and expenses, including the reasonable fees and expenses of
counsel in

 

23

--------------------------------------------------------------------------------


 

defending against the same, which may arise by reason of the purchase or
ownership of the Receivables; or

 

(ix)                                any environmental liability claim, products
liability claim or personal injury or property damage suit or other similar or
related claim or action of whatever sort, arising out of or in connection with
any Receivable or any other suit, claim or action of whatever sort relating to
any of the Transaction Documents (including without limitation with respect to
investigation, laboratory and consultants’ fees).

 

Section 6.2.                                Increased Cost and Reduced Return. 
By way of clarification, and not of limitation, of Section 6.1, after the date
hereof if the adoption of any applicable law, rule or regulation, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance by the Agent or any Purchaser (collectively, the “Funding
Parties”) with any request or directive (whether or not having the force of law)
of any such Governmental Authority (a “Regulatory Change”) (a) subjects any
Funding Party to any charge or withholding on or in connection with this
Agreement or any other Transaction Document or any Receivable, (b) changes the
basis of taxation of payments to any of the Funding Parties of any amounts
payable under any of the Transaction Documents (except for changes in the rate
of Tax on the overall net income of such Funding Party), (c) imposes, modifies
or deems applicable any reserve, assessment, insurance charge, special deposit
or similar requirement against assets of, deposits with or for the account of,
or any credit extended by, any of the Funding Parties, (d) has the effect of
reducing the rate of return on such Funding Party’s capital to a level below
that which such Funding Party could have achieved but for such adoption, change
or compliance (taking into consideration such Funding Party’s policies
concerning capital adequacy) or (e) imposes any other condition, and the result
of any of the foregoing is (x) to impose a cost on, or increase the cost to, any
Funding Party of its commitment under any Transaction Document or of purchasing,
maintaining or funding any interest acquired under any Transaction Document,
(y) to reduce the amount of any sum received or receivable by, or to reduce the
rate of return of, any Funding Party under any Transaction Document or (z) to
require any payment calculated by reference to the amount of interests held or
amounts received by it hereunder, then, upon demand by the Agent, the Seller
shall pay to the Agent (with respect to amounts owed to it or any Purchaser in
its Purchaser) for the account of the Person such additional amounts as will
compensate the Agent or such Purchaser for such increased cost or reduction. 
For avoidance of doubt, any interpretation of Accounting Research Bulletin No.
51 by the Financial Accounting Standards Board shall constitute an adoption,
change, request or directive subject to this Section 6.2 hereof.

 

Section 6.3.                                Other Costs and Expenses.  Also by
way of clarification, and not of limitation, of Section 6.1, the Seller shall
pay to the Agent (with respect to amounts owed to it or any Purchaser in its
Purchaser) on demand all reasonable costs and expenses in connection with
(a) the preparation, execution, delivery and administration (including
amendments of any provision) of the Transaction Documents, (b) the sale of the
Sold Interest, (c) the perfection of the Agent’s rights in the Receivables,
Collections and proceeds thereof, (d) the enforcement by the Agent or the
Purchasers of the obligations of the Seller under the Transaction Documents or
of any Obligor under a Receivable and (e) the maintenance by the Agent of the
Collection Account, including reasonable fees, costs and expenses of legal
counsel for the Agent relating to any of the foregoing

 

24

--------------------------------------------------------------------------------


 

or to advising the Agent about its rights and remedies under any Transaction
Document and all reasonable costs and expenses (including reasonable counsel
fees and expenses) of the Agent or each Purchaser in connection with the
administration or enforcement of the Transaction Documents.

 

Section 6.4.                                Withholding Taxes.  (a)  All
payments made by the Seller hereunder shall be made without withholding for or
on account of any present or future taxes (other than overall net income taxes
on the recipient).  If any such withholding is so required, the Seller shall
make the withholding, pay the amount withheld to the appropriate authority
before penalties attach thereto or interest accrues thereon and pay such
additional amount as may be necessary to ensure that the net amount actually
received by each Purchaser and the Agent free and clear of such taxes (including
such taxes on such additional amount) is equal to the amount that Purchaser or
Agent (as the case may be) would have received had such withholding not been
made.  If the Agent or any Purchaser pays any such taxes, penalties or interest
the Seller shall reimburse the Agent or such Purchaser for that payment on
demand.  If the Seller pays any such taxes, penalties or interest, it shall
deliver official tax receipts evidencing that payment or certified copies
thereof to the related Agent on whose account such withholding was made (with a
copy to the Agent if not the recipient of the original) on or before the
thirtieth day after payment.

 

(b)                                 Before the first date on which any amount is
payable hereunder for the account of any Purchaser not incorporated under the
laws of the United States such Purchaser shall deliver to the Seller and the
Agent each two (2) duly completed copies of United States Internal Revenue
Service Form W-8ECl or W-8BEN (or successor applicable form) certifying that
such Purchaser is entitled to receive payments hereunder without deduction or
withholding of any United States federal income taxes.  Each such Purchaser
shall replace or update such forms when necessary to maintain any applicable
exemption and as requested by the Agent or the Seller.

 

Section 6.5.                                Payments and Allocations.  If any
Person seeks compensation pursuant to this Article VI, such Person shall deliver
to the Seller and the Agent a certificate setting forth the amount due to such
Person, a description of the circumstance giving rise thereto and the basis of
the calculations of such amount, which certificate shall be presumed to be
correct absent manifest error.  The Seller shall pay to the Agent (with respect
to amounts owed to it) or the applicable Agent (with respect to amounts owed to
it or any Purchaser in its Purchaser), for the account of such Person, the
amount shown as due on any such certificate within 10 Business Days after
receipt of the notice.

 

ARTICLE VII

CONDITIONS PRECEDENT

 

Section 7.1.                                Conditions to Closing.  This
Agreement shall become effective on the first date all conditions in this
Section 7.1 are satisfied.  On or before such date, the Seller shall deliver to
the Agent the following documents in form, substance and quantity reasonably
acceptable to the Agent, as applicable:

 

(a)                                  All instruments and other documents
required, or deemed desirable by the Agent, to perfect the Agent’s first
priority interest in the Receivables, Collections and proceeds thereof in all

 

25

--------------------------------------------------------------------------------


 

appropriate jurisdictions (subject to the Permitted Exceptions).

 

(b)                                 Favorable opinions of counsel to each SIRVA
Entity covering such matters as the Agent may request.

 

(c)                                  The fully executed Guaranty and Purchase
Agreement.

 

(d)                                 Evidence of the making of a capital
contribution in the amount of $9,700,000 from RS Acquisition Holding, LLC to the
Seller.

 

(e)                                  Such other approvals, opinions or documents
as the Agent or any Purchaser may reasonably request.

 

Section 7.2.                                Conditions to Each Purchase.  The
obligation of each Purchaser to make any Purchase, and the right of the Seller
to request or accept any Purchase, are subject to the conditions (and each
Purchase shall evidence the Seller’s representation and warranty that
clauses (a)-(e) of this Section 7.2 have been satisfied) that on the date of
such Purchase before and after giving effect to the Purchase:

 

(a)                                  no Potential Termination Event shall then
exist or shall occur as a result of the Purchase;

 

(b)                                 the Termination Date has not occurred;

 

(c)                                  after giving effect to the application of
the proceeds of such Purchase, (x) the outstanding Matured Aggregate Investment
would not exceed the Aggregate Commitment, (y) the outstanding Aggregate
Investment would not exceed the Purchase Limit and (z) the aggregate Matured
Value of the Investments of a Purchaser would not exceed the Commitment of such
Purchaser;

 

(d)                                 the representations and warranties in
Article IV hereof and Section 4 of the Purchase Agreement are true and correct
on and as of such date (except to the extent such representations and warranties
relate solely to an earlier date and then as of such earlier date);

 

(e)                                  each SIRVA Entity is in full compliance
with the Transaction Documents (including all covenants and agreements in
Article(s) II, III and V);

 

(f)                                    the Agent shall have received the
Incremental Purchase Request and the Document Schedule, and the Custodian shall
have received the Specified Documents and Document Schedule, required by
Sections 1.1(c) and 2.1(a);

 

(g)                                 the Guaranty has not been disaffirmed; and

 

(h)                                 all legal matters related to the Purchase
are satisfactory to the Purchasers.

 

26

--------------------------------------------------------------------------------


 

ARTICLE VIII

THE AGENT

 

Section 8.1.                                Appointment and Authorization.  (a) 
Each Purchaser hereby irrevocably designates and appoints LaSalle Bank National
Association as the “Agent” hereunder and authorizes the Agent to take such
actions and to exercise such powers as are delegated to the Agent hereby and to
exercise such other powers as are reasonably incidental thereto.  The Agent
shall hold, in its name, for the benefit of each Purchaser, the Purchase
Interest of such Purchaser.  The Agent shall not have any duties other than
those expressly set forth herein or any fiduciary relationship with any
Purchaser, and no implied obligations or liabilities shall be read into this
Agreement, or otherwise exist, against the Agent.  The Agent does not assume,
nor shall it be deemed to have assumed, any obligation to, or relationship of
trust or agency with, the Seller.  Notwithstanding any provision of this
Agreement or any other Transaction Document, in no event shall the Agent ever be
required to take any action which exposes the Agent to personal liability or
which is contrary to the provision of any Transaction Document or applicable
law.

 

(b)                                 Each Purchaser hereby irrevocably designates
and appoints the respective institution identified on the applicable signature
page hereto or in the related Transfer Supplement (as applicable) as its Agent
hereunder, and each authorizes such Agent to take such action on its behalf
under the provisions of this Agreement and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement, if any, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Purchaser or
other Agent and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of such Agent shall be read into this
Agreement or otherwise exist against such Agent.

 

(c)                                  Except as otherwise specifically provided
in this Agreement, the provisions of this Article VIII are solely for the
benefit of the Agent and the Purchasers, and none of the Seller or any Servicer
shall have any rights as a third-party beneficiary or otherwise under any of the
provisions of this Article VIII.

 

(d)                                 In performing its functions and duties
hereunder, the Agent shall act solely as the agent of the Purchasers and does
not assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller or Servicer or any of their successors
and assigns.

 

Section 8.2.                                Delegation of Duties.  The Agent may
execute any of its duties through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties. 
The Agent shall not be responsible to any Purchaser for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

 

Section 8.3.                                Exculpatory Provisions.  None of the
Agent or any of their respective directors, officers, agents or employees shall
be liable for any action taken or omitted (i) with the consent or at the
direction of the Agent or (ii) in the absence of such Persons gross negligence
or willful misconduct.  The Agent shall not be responsible to any Purchaser or
other Person for any recitals, representations, warranties or other statements
made by any SIRVA Entity or any of their Affiliates, (ii) the value, validity,
effectiveness, genuineness, enforceability or sufficiency of any Transaction
Document, (iii) any failure of any SIRVA Entity or any of their Affiliates to
perform any obligation or

 

27

--------------------------------------------------------------------------------


 

(iv) the satisfaction of any condition specified in Article VII.  The Agent
shall not have any obligation to any Agent or any Purchaser to ascertain or
inquire about the observance or performance of any agreement contained in any
Transaction Document or to inspect the properties, books or records of any SIRVA
Entity or any of their Affiliates.

 

Section 8.4.                                Reliance by Agent.  (a)  The Agent
shall in all cases be entitled to rely, and shall be fully protected in relying,
upon any document, other writing or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person and upon
advice and statements of legal counsel (including counsel to the Seller),
independent accountants and other experts selected by the Agent.  The Agent
shall in all cases be fully justified in failing or refusing to take any action
under any Transaction Document unless it shall first receive such advice or
concurrence of the Purchasers, and assurance of its indemnification, as it deems
appropriate.

 

(b)                                 The Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Purchasers, and such request and any action
taken or failure to act pursuant thereto shall be binding upon all Purchasers.

 

(c)                                  Purchasers holding more than 50% of the
Commitments (each, a “Voting Block”), shall be required to request or direct the
Agent to take action, or refrain from taking action, under this Agreement on
behalf of the Purchasers.  The Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement in accordance with a
request of the Voting Block, and such request and any action taken or failure to
act pursuant thereto shall be binding upon all Purchasers.

 

(d)                                 Unless otherwise advised in writing by the
Agent or by any Purchaser, each party to this Agreement may assume that (i) the
Agent is acting for the benefit of each of the Purchasers, as well as for the
benefit of each assignee or other transferee from any such Person, and (ii) each
action taken by the Agent has been duly authorized and approved by all necessary
action on the part of the Purchasers.  The Purchasers shall have the right to
designate a new Agent to act on its behalf and on behalf of its assignees and
transferees for purposes of this Agreement by giving to the Agent written notice
thereof signed by such Purchaser(s) and the newly designated Agent. Such notice
shall be effective when receipt thereof is acknowledged by the Agent, which
acknowledgment the Agent shall not unreasonably delay giving, and thereafter the
party named as such therein shall be Agent under this Agreement.  The Agent and
the Purchasers shall agree amongst themselves as to the circumstances and
procedures for removal and resignation of the Agent.

 

Section 8.5.                                Assumed Payments.  Unless the Agent
shall have received notice from a Purchaser before the date of any Incremental
Purchase that the Purchaser will not make available to the Agent (in the case of
an Incremental Purchase) the amount it is scheduled to remit as part of such
Incremental Purchase, the Agent may assume such Purchaser has made such amount
available to the Agent when due (an “Assumed Payment”) and, in reliance upon
such assumption, the Agent may (but shall have no obligation to) make available
such amount to the appropriate Person.  If and to the extent that any Purchaser
shall not have made its Assumed Payment available to the Agent, such Purchaser
and the Seller hereby agree to pay the Agent forthwith on demand such unpaid
portion of such Assumed Payment up to the amount of funds actually paid by the
Agent, together with

 

28

--------------------------------------------------------------------------------


 

interest thereon for each day from the date of such payment by the Agent until
the date the requisite amount is repaid to the Agent, at a rate per annum equal
to (i) for the first five Business Days after such payment was due, the Agent’s
cost of funds (as reasonably determined by the Agent) and (ii) thereafter (until
the date the requisite amount is repaid to the Agent), the Federal Funds Rate
plus 2%.

 

Section 8.6.                                Notice of Termination Events.  The
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Potential Termination Event unless the Agent has received notice from any
Purchaser or the Seller stating that a Potential Termination Event has occurred
hereunder and describing such Potential Termination Event.  In the event that
the Agent receives such a notice, it shall promptly give notice thereof to each
Agent.  The Agent shall take such action concerning a Potential Termination
Event as may be directed by the Voting Block (or, if otherwise required for such
action, all of the Purchasers), but until the Agent receives such directions,
the Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, as the Agent deems advisable and in the best interests of
the Purchasers and Agent.

 

Section 8.7.                                Non-Reliance on Agent and Other
Purchasers.  Each Purchaser expressly acknowledges that none of the Agent, any
other Purchaser or any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by the Agent hereafter taken, including any
review of the affairs of the Seller or the Originator, shall be deemed to
constitute any representation or warranty by the Agent, as applicable.  Each
Purchaser represents and warrants to the Agent that, independently and without
reliance upon the Agent or any other Purchaser and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the SIRVA
Entities and the Receivables and its own decision to enter into this Agreement
and to take, or omit, action under any Transaction Document.  The Agent shall
deliver each month to each Purchaser a copy of the Periodic Report(s) received
covering the preceding calendar month.  Except for items specifically required
to be delivered hereunder, the Agent shall not have any duty or responsibility
to provide any Purchaser with any information concerning any SIRVA Entity or any
of their Affiliates that comes into the possession of the Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates.

 

Section 8.8.                                Agents and Affiliates.  Each of the
Purchasers and the Agent and their respective Affiliates may extend credit to,
accept deposits from and generally engage in any kind of banking, trust, debt,
entity or other business with any SIRVA Entity or any of its Affiliates and
LaSalle may exercise or refrain from exercising its rights and powers as if it
were not the Agent.  With respect to the acquisition of the Receivables pursuant
to this Agreement, the Agent shall have the same rights and powers under this
Agreement as any Purchaser and may exercise the same as though it were not such
an agent, and the terms “Purchaser” and “Purchasers” shall include the Agent in
its individual capacity.

 

Section 8.9.                                Indemnification.  Each Purchaser
shall indemnify and hold harmless the Agent and its officers, directors,
employees, representatives and agents (to the extent not reimbursed by any SIRVA
Entity and without limiting the obligation of any SIRVA Entity to do so),
ratably in accordance with its Ratable Share from and against any and all
liabilities, obligations, losses, damages,

 

29

--------------------------------------------------------------------------------


 

penalties, judgments, settlements, costs, expenses and disbursements of any kind
whatsoever (including in connection with any investigative or threatened
proceeding, whether or not the Agent or such Person shall be designated a party
thereto) that may at any time be imposed on, incurred by or asserted against the
Agent or such Person as a result of, or related to, any of the transactions
contemplated by the Transaction Documents or the execution, delivery or
performance of the Transaction Documents or any other document furnished in
connection therewith (but excluding any such liabilities, obligations, losses,
damages, penalties, judgments, settlements, costs, expenses or disbursements
resulting solely from the gross negligence or willful misconduct of the Agent or
such Person as finally determined by a court of competent jurisdiction).

 

Section 8.10.                         Successor Agent.  The Agent may, upon at
least forty-five (45) days notice to the Seller and each Purchaser, resign as
Agent.  Such resignation shall not become effective until a successor agent is
appointed by the Agent and has accepted such appointment.  Upon such acceptance
of its appointment as Agent hereunder by a successor Agent, such successor Agent
shall succeed to and become vested with all the rights and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Transaction Documents.  After any retiring Agent’s
resignation hereunder, the provisions of Article VI and this Article VIII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Agent.

 

ARTICLE IX

MISCELLANEOUS

 

Section 9.1.                                Termination.  Each Purchaser shall
cease to be a party hereto when the Termination Date has occurred, such
Purchaser holds no Investment and all amounts payable to it hereunder have been
indefeasibly paid in full.  This Agreement shall terminate following the
Termination Date when no Investment is held by a Purchaser and all other amounts
payable hereunder have been indefeasibly paid in full, but the rights and
remedies of the Agent and each Purchaser concerning any representation, warranty
or covenant made, or deemed to be made, by the Seller and under Article VI and
Section 8.9 shall survive such termination.

 

Section 9.2.                                Notices.  Unless otherwise
specified, all notices and other communications hereunder shall be in writing
(including by telecopier or other facsimile communication), given to the
appropriate Person at its address or telecopy number set forth on the signature
pages hereof or at such other address or telecopy number as such Person may
specify, and effective when received at the address specified by such Person. 
Each party hereto, however, authorizes the Agent to act on telephone notices of
Purchases and Discount Rate and Tranche Period selections from any person the
Agent in good faith believes to be acting on behalf of the relevant party and,
at the Agent’s option, to tape record any such telephone conversation.  Each
party hereto agrees to deliver promptly to the Agent a confirmation of each
telephone notice given or received by such party (signed by an authorized
officer of such party), but the absence of such confirmation shall not affect
the validity of the telephone notice.  The Agent’s records of all such
conversations shall be deemed correct and, if the confirmation of a conversation
differs in any material respect from the action taken by the Agent, the records
of the Agent shall govern absent manifest error.  The number of days for any
advance notice required hereunder may be waived (orally or in writing)

 

30

--------------------------------------------------------------------------------


 

by the Person receiving such notice and, in the case of notices to the Agent,
the consent of each Person to which the Agent is required to forward such
notice.

 

Section 9.3.                                Payments and Computations. 
Notwithstanding anything herein to the contrary, any amounts to be paid or
transferred by the Seller or the Servicer to, or for the benefit of, any
Purchaser or any other Person shall be paid or transferred to the Agent or the
appropriate Agent, as specified herein.  All amounts to be paid or deposited
hereunder shall be paid or transferred on the day when due in immediately
available Dollars (and, if due from the Seller or Servicer, by 11:00 a.m.
(Chicago time), with amounts received after such time being deemed paid on the
Business Day following such receipt).  The Seller hereby authorizes the Agent to
debit the Seller Account for application to any amounts owed by the Seller
hereunder.  The Seller shall, to the extent permitted by law, pay to each Agent
upon demand, for the account of the applicable Person, interest on all amounts
not paid or transferred by the Seller or the Servicer when due hereunder at a
rate equal to the Prime Rate plus 2% calculated from the date any such amount
became due until the date paid in full.  Any payment or other transfer of funds
scheduled to be made on a day that is not a Business Day shall be made on the
next Business Day, and any Discount Rate or interest rate accruing on such
amount to be paid or transferred shall continue to accrue to such next Business
Day.  All computations of interest, fees, and Discount shall be calculated for
the actual days elapsed based on a 360 day year.

 

Section 9.4.                                Sharing of Recoveries.  Each
Purchaser agrees that if it receives any recovery, through set-off, judicial
action or otherwise, on any amount payable or recoverable hereunder in a greater
proportion than should have been received hereunder or otherwise inconsistent
with the provisions hereof, then the recipient of such recovery shall purchase
for cash an interest in amounts owing to the other Purchasers (as return of
Investment or otherwise), without representation or warranty except for the
representation and warranty that such interest is being sold by each such other
Purchaser free and clear of any Adverse Claim created or granted by such other
Purchaser, in the amount necessary to create proportional participation by the
Purchasers in such recovery (as if such recovery were distributed pursuant to
Section 1.9).  If all or any portion of such amount is thereafter recovered from
the recipient, such purchase shall be rescinded and the purchase price restored
to the extent of such recovery, but without interest.

 

Section 9.5.                                Right of Setoff.  Subject to
Section 9.4, each Purchaser is hereby authorized (in addition to any other
rights it may have) to setoff, appropriate and apply (without presentment,
demand, protest or other notice which are hereby expressly waived) any deposits
and any other indebtedness held or owing by such Purchaser (including by any
branches or agencies of such Purchaser) to, or for the account of, the Seller
against amounts owing by the Seller hereunder (even if contingent or unmatured).

 

Section 9.6.                                Amendments.  Except as otherwise
expressly provided herein, no amendment or waiver hereof shall be effective
unless signed by the Seller, the Servicer and the Agent.  In addition, no
amendment of any Transaction Document shall, without the consent of (a) all the
Purchasers, (i) extend the Termination Date or the date of any payment or
transfer of Collections by the Seller to the Servicer or by the Servicer to the
Agent, (ii) reduce the rate or extend the time of payment of Discount for any
Eurodollar Tranche or Prime Tranche, (iii) reduce or extend the time of payment
of any fee payable to the Purchasers, (iv) except as provided herein, release,

 

31

--------------------------------------------------------------------------------


 

transfer or modify any Purchaser’s Purchase Interest or change any Commitment,
(v) amend the definition of Agent, subsections (b), (e) and (f) in the
definition of Termination Event or Section 1.1, 1.2, 1.4, 1.6, 1.8, 7.2 or 9.6,
Article VI, or any obligation of any SIRVA Entity thereunder, (vi) consent to
the assignment or transfer by the Seller or the Originator of any interest in
the Receivables other than transfers permitted under the Transaction Documents
or permit any SIRVA Entity to transfer any of its obligations under any
Transaction Document except as expressly contemplated by the terms of the
Transaction Documents, or (vii) amend any defined term relevant to the
restrictions in clauses (i) through (vi) in a manner which would circumvent the
intention of such restrictions or (b) the Agent, amend any provision hereof if
the effect thereof is to affect the indemnities to, or the rights or duties of,
the Agent or to reduce any fee payable for the Agent’s own account. 
Notwithstanding the foregoing, the amount of any fee or other payment due and
payable from the Seller or the Servicer to the Agent (for its own account), any
Agent or any Purchaser may be changed or otherwise adjusted solely with the
consent of the Seller and the party to which such payment is payable.  Any
amendment hereof shall apply to each Purchaser equally and shall be binding upon
the Seller, the Servicer, the Purchasers, and the Agent.

 

Section 9.7.                                Waivers.  No failure or delay of the
Agent or any Purchaser in exercising any power, right, privilege or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right, privilege or remedy preclude any other or
further exercise thereof or the exercise of any other power, right, privilege or
remedy.  Any waiver hereof shall be effective only in the specific instance and
for the specific purpose for which such waiver was given.  After any waiver, the
Seller, the Purchasers and the Agent shall be restored to their former position
and rights and any Potential Termination Event waived shall be deemed to be
cured and not continuing, but no such waiver shall extend to (or impair any
right consequent upon) any subsequent or other Potential Termination Event.  Any
additional Discount that has accrued after a Termination Event before the
execution of a waiver thereof, solely as a result of the occurrence of such
Termination Event, may be waived by the Agent at the direction of the Purchaser
entitled thereto.

 

Section 9.8.                                Successors and Assigns;
Participations; Assignments.

 

(a)                                  Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.  Except as otherwise provided herein, neither
the Seller nor the Servicer may assign or transfer any of its rights or delegate
any of its duties without obtaining the prior consent of the Agent and the
Purchasers.  Any Purchaser may from time to time sell to any other existing
Purchasers all or any portion of its Investment.

 

(b)                                 Participations.  Any Purchaser may sell to
one or more Persons (each a “Participant”) participating interests in the
interests of such Purchaser hereunder.  Such Purchaser shall remain solely
responsible for performing its obligations hereunder, and the Seller, the
Servicer and the Agent shall continue to deal solely and directly with such
Purchaser in connection with such Purchaser’s rights and obligations hereunder. 
Each Participant shall be entitled to the benefits of Article VI and shall have
the right of setoff through its participation in amounts owing hereunder to the
same extent as if it were a Purchaser hereunder, which right of setoff is
subject to such Participant’s obligation to share with the Purchasers as
provided in Section 9.4.  A Purchaser

 

32

--------------------------------------------------------------------------------


 

shall not agree with a Participant to restrict such Purchaser’s right to agree
to any amendment hereto, except amendments described in clause (a) of
Section 9.6.

 

(c)                                  Assignments by Purchasers.  Any Purchaser
may assign to one or more Persons (“Purchasing Purchasers”), acceptable to the
Agent in its sole discretion and, prior to the occurrence of a Termination
Event, subject to the prior written consent of the Seller (which consent will
not be unreasonably withheld) any portion of its Commitment as a Purchaser
hereunder and Purchase Interest pursuant to a supplement hereto (a “Transfer
Supplement”) in form satisfactory to the Agent executed by each such Purchasing
Purchaser, such selling Purchaser and the Agent.  Any such assignment by a
Purchaser must be for an amount of at least $5,000,000 or, if less, 100% of the
assigning Purchaser’s Commitment.  Each Purchasing Purchaser shall pay a fee of
$4,000 to the Agent.  Any partial assignment shall be an assignment of an
identical percentage of such selling Purchaser Investment and its Commitment. 
Upon the execution and delivery to the Agent of the Transfer Supplement and
payment by the Purchasing Purchaser to the selling Purchaser of the agreed
purchase price, such selling Purchaser shall be released from its obligations
hereunder to the extent of such assignment and such Purchasing Purchaser shall
for all purposes be a Purchaser party hereto and shall have all the rights and
obligations of a Purchaser hereunder to the same extent as if it were an
original party hereto with a Commitment as a Purchaser and Investment described
in the Transfer Supplement.

 

Section 9.9.                                Confidentiality.  The Seller and the
Servicer will, and will cause Parent to, agree to hold the Transaction Documents
or any other confidential or proprietary information of the Agent or Purchasers
received in connection therewith in confidence and agree not to provide any
Person with copies of any Transaction Document or such other confidential or
proprietary information other than to (i) any officers, directors, members,
managers, employees or outside accountants, auditors or attorneys thereof,
(ii) any prospective or actual assignee or participant which (in each case) has
signed a confidentiality agreement satisfactory to the Agent, (iii) Governmental
Authorities with appropriate jurisdiction and (iv) any Rating Agency.  The Agent
and each Purchaser will agree to hold any other confidential or proprietary
information of the Originator received in connection with the Transaction
Documents in confidence and agree not to provide any Person with copies of such
other confidential or proprietary information other than to (i) any officers,
directors, members, managers, employees or outside accountants, auditors or
attorneys of the Agent and the Purchasers, (ii) any prospective or actual
assignee or participant which (in each case) has signed a confidentiality
agreement satisfactory to the Agent and Originator, (iii) Governmental
Authorities with appropriate jurisdiction and (iv) any Rating Agency. 
Notwithstanding the above stated obligations, the parties hereto will not be
liable for disclosure or use of such information which such Person can establish
by tangible evidence: (i) was required by law, including pursuant to a subpoena
or other legal process, (ii) was in such Person’s possession or known to such
Person prior to receipt or (iii) is or becomes known to the public through
disclosure in a printed publication (without breach of any of such Person’s
obligations hereunder).

 

Section 9.10.                         Headings; Counterparts.  Article and
Section Headings in this Agreement are for reference only and shall not affect
the construction of this Agreement.  This Agreement may be executed by different
parties on any number of counterparts, each of which shall constitute an
original and all of which, taken together, shall constitute one and the same
agreement.

 

33

--------------------------------------------------------------------------------


 

Section 9.11.                         Cumulative Rights and Severability.  All
rights and remedies of the Purchasers and Agent hereunder shall be cumulative
and non-exclusive of any rights or remedies such Persons have under law or
otherwise.  Any provision hereof that is prohibited or unenforceable in any
jurisdiction shall, in such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof and without affecting such provision in any other jurisdiction.

 

Section 9.12.                         Governing Law; Submission to
Jurisdiction.  This Agreement shall be governed by, and construed in accordance
with, the internal laws (and not the law of conflicts) of the State of
Illinois.  The Seller and the Servicer hereby submit to the nonexclusive
jurisdiction of the United States District Court for the Northern District of
Illinois and of any Illinois state court sitting in Chicago, Illinois for
purposes of all legal proceedings arising out of, or relating to, the
Transaction Documents or the transactions contemplated thereby.  The Seller and
the Servicer hereby irrevocably waive, to the fullest extent permitted by law,
any objection they may now or hereafter have to the venue of any such proceeding
and any claim that any such proceeding has been brought in an inconvenient
forum.  Nothing in this Section 9.12 shall affect the right of the Agent or any
Purchaser to bring any action or proceeding against the Seller or its property
in the courts of other jurisdictions.

 

Section 9.13.                         Waiver of Trial by Jury.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE SELLER AND THE SERVICER HERETO
IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF, OR IN CONNECTION WITH, ANY TRANSACTION DOCUMENT OR
ANY MATTER ARISING THEREUNDER.

 

Section 9.14.                         Entire Agreement.  The Transaction
Documents constitute the entire understanding of the parties thereto concerning
the subject matter thereof.  Any previous or contemporaneous agreements, whether
written or oral, concerning such matters are superseded thereby.

 

Section 9.15.                         USA PATRIOT Act Notice.  Each Purchaser
that is subject to the Act (as hereinafter defined) and the Agent (for itself
and not on behalf of any Purchaser) hereby notifies the Seller and the Servicer
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Seller and the
Servicer, which information includes the name and address of each of the Seller
and the Servicer and other information that will allow such Purchaser or the
Agent, as applicable, to identify the Seller and the Servicer in accordance with
the Act.

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

 

 

LASALLE BANK NATIONAL ASSOCIATION,
as Agent and Purchaser

 

 

 

 

 

By:

 

/s/

 

 

Title:

 

 

 

 

 

 

 

Address:

135 South LaSalle Street

 

 

Chicago, Illinois  60674

 

 

Attention: June Courtney

 

Phone:

312-904-8948

 

Fax:

312-904-4483

 

Signature Page to
Receivables Sale Agreement

 

--------------------------------------------------------------------------------


 

 

SIRVA RELOCATION CREDIT, LLC

 

 

 

 

 

By:

 

/s/

 

 

Title:

 

 

 

 

 

 

 

Address:

700 Oakmont Lane

 

 

Westmont, Illinois  60559

 

 

Attention:  Douglas V. Gathany

 

Phone:

630-468-4715

 

Fax:

630-468-4710

 

 

 

 

 

SIRVA RELOCATION LLC

 

 

 

 

 

By:

 

/s/

 

 

Title:

 

 

 

Address:

700 Oakmont Lane

 

 

Westmont, Illinois  60559

 

 

Attention:  Douglas V. Gathany

 

Phone:

630-468-4715

 

Fax:

630-468-4710

 

--------------------------------------------------------------------------------


 

SCHEDULE I
DEFINITIONS

 

The following terms have the meanings set forth, or referred to, below:

 

“Acquisition Costs” means, with respect to an Origination Home, all costs paid
in preparing to acquire such Origination Home pursuant to a Relocation Service
Agreement and in preparing the Origination Home Purchase Contract, including,
without limitation, appraisal fees, title search fees and inspection fees.

 

“Advance Employer Payment” means an amount paid or to be paid by an Employer
pursuant to a Relocation Services Agreement for application to existing or
future Receivables with respect to an Origination Home.

 

“Adverse Claim” means, for any asset or property of a Person, a lien, security
interest, charge, mortgage, pledge, hypothecation, assignment or encumbrance, or
any other right or claim, in, of or on such asset or property in favor of any
other Person, except those in favor of the Agent.

 

“Affiliate” means, for any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person.  For purposes of this definition, “control” means the power,
directly or indirectly, to either (i) vote ten percent (10%) or more of the
securities having ordinary voting power for the election of directors of a
Person or (ii) cause the direction of the management and policies of a Person.

 

“Aged Receivables Ratio” means, as of any date, the ratio of (a) the aggregate
outstanding balance of all Receivables that have been funded by the Originator
more than 180 days prior to such date to (b) the aggregate outstanding balance
of all Receivables as of such date.

 

“Agent” is defined in the first paragraph hereof.

 

“Aggregate Commitment” means the aggregate of all Commitments of each Purchaser,
as such amount may be reduced pursuant to Section 1.5.

 

“Aggregate Investment” means the sum of the Investments of all Purchasers.

 

“Applicable Margin” has the meaning assigned thereto in the Fee Letter.

 

“Appraised Value” with respect to an Origination Home means the “fair market
value” thereof for purposes of an Origination Home Purchase Contract as
determined in accordance with the applicable Relocation Services Agreement.

 

“Available Funds” means, with respect to any date, the sum of the following
amounts, without duplication:  (i) all Collections received by the Seller, the
Servicer or the Servicer, or otherwise deposited in the Collection Account or
the Investment Account, and not yet applied pursuant to the terms hereof, (ii)
all income from investment or amounts held in the Collection

 

I-1

--------------------------------------------------------------------------------


 

Account or the Investment Account, and (iii) all other proceeds of the
Receivables, to the extent received by the Seller, the Servicer, LaSalle or the
Agent.

 

“Bankruptcy Event” means, for any Person, that (a) such Person makes a general
assignment for the benefit of creditors or any proceeding is instituted by or
against such Person seeking to adjudicate it bankrupt or insolvent, or seeking
the liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or any substantial part of its property or (b) such
Person takes any corporate action to authorize any such action.

 

“Billed Receivable” means any Receivable which has been billed to an Employer.

 

“Business Day” means any day other than (a) a Saturday, Sunday or other day on
which banks in Chicago, Illinois are authorized or required to close, (b) a
holiday on the Federal Reserve calendar and, (c) solely for matters relating to
a Eurodollar Tranche, a day on which dealings in Dollars are not carried on in
the London interbank market.

 

“Charge-Off” means any Receivable that has or should have been (in accordance
with the Credit and Collection Policy) charged-off or written-off by the Seller
for reasons relating to the bad credit of the related Obligor.

 

“Collection” means any amount paid, or deemed paid, on a Receivable, including,
without limitation, (i) the proceeds of the sale of an Origination Home and
other proceeds of Related Assets, or (ii) by the Seller under Section 1.4(b).

 

“Collection Account” means that certain segregated deposit account number
5800691387 maintained by the Agent in the name of the Agent, or such other
account as is designated by the Agent.

 

“Commitment” means, for each Purchaser, the amount set forth on Schedule II for
such Purchaser, in each case as adjusted in accordance with Sections 1.5 and
9.8.

 

“Commitment Percentage” means, for each Purchaser, the Commitment for such
Purchaser divided by the Commitment of all Purchasers. 

 

“Concentration Limit” means (i) for a Special Obligor, its Special Obligor
Limit, and (ii) for Employers other than Special Obligors, the percentages of
the Eligible Receivables Balance set forth in the table below based upon the
higher of the long-term unsecured senior debt ratings of such Obligors from
Moody’s or S&P:

 

MOODY’S RATING

 

S&P RATING

 

CONCENTRATION LIMIT (% OF
ELIGIBLE RECEIVABLES
BALANCE)

 

Aa3 or higher

 

AA- or higher

 

40

%

A3 to A1

 

A- to A+

 

30

%

Baa2 to Baa1

 

BBB to BBB+

 

20

%

Baa3

 

BBB-

 

10

%

Below Baa3 or no rating

 

Below BBB- or no rating

 

5

%

 

I-2

--------------------------------------------------------------------------------


 

If one or more Obligors has the same parent company, or is a Subsidiary of
another Obligor, the Receivables of such Obligors shall be considered as
Receivables of the parent company for the purpose of calculating its
Concentration Limit.

 

“Contract Date” means, with respect to any Origination Home, the date of
acceptance of the related Origination Home Purchase Contract by the Originator
and the related Relocating Employee.

 

“Credit and Collection Policy” means the Seller’s credit and collection policy
and practices relating to Receivables attached hereto as Exhibit G.

 

“Custodian” is defined in Section 2.1(a).

 

“Deemed Collections” is defined in Section 1.4(c).

 

“Default Ratio” means, for any calendar month, the ratio of (a) the aggregate
outstanding balance of all Defaulted Receivables as of the end of such calendar
month to (b) the aggregate outstanding balance of all Receivables as of the end
of such calendar month.

 

“Defaulted Receivable” means any Receivable (a) on which any amount is unpaid
more than 180 days past the date on which it was funded, (b) any Obligor on
which has suffered a Bankruptcy Event or (c) is a Charge-Off.

 

“Designated Financial Officer” means the President, Vice President, Chief
Financial Officer, Treasurer or Chief Operating Officer of the relevant SIRVA
Entity, as applicable.

 

“Destination Home” means an Eligible Home to which an Relocating Employee is
moving as part of his or her relocation.

 

“Dilution Ratio” means, as for any date which it is calculated, the ratio of
(a) the average aggregate amount of payments owed by the Seller pursuant to the
first sentence of Section 1.4(b) as of the last day of each of the most recent
calendar month ending prior to such date to (b) the average aggregate
outstanding balance of all Receivables as of the end of such calendar month.

 

“Discount” means, for any Tranche Period, (a) the product of (i) the Discount
Rate for such Tranche Period, (ii) the total amount of Investment allocated to
the Tranche Period, and (iii) the number of days elapsed during the Tranche
Period divided by (b) 360 days.

 

“Discount Period” means, with respect to any Settlement Date or the Termination
Date, the period from and including the preceding Settlement Date (or if none,
the date that the first Incremental Purchase is made hereunder) to but not
including such Settlement Date or Termination Date, as applicable.

 

I-3

--------------------------------------------------------------------------------


 

“Discount Rate” means, for any Tranche Period, the Eurodollar Rate or the Prime
Rate.

 

“Disqualification Date” means, with respect to any Receivable, the earlier to
occur of (x) any applicable Outside Date, and (y) the day on which the related
Origination Home is sold to any Person, other than the Originator; provided that
if a portion of a Receivable remains owing by the related Employer following the
closing of the sale of the related Origination Home and such portion of such
Receivable becomes a Billed Receivable to the related Employer within five
Business Days following the closing of such sale (and has not previously been
classified as a Billed Receivable), then the Disqualification Date for such
portion of such Receivable shall be the originally applicable Outside Date for
such Receivable.

 

“Document Schedule” means a schedule in the form of Exhibit A-2, which
schedule shall include (i) name of each Relocating Employee and type of each
Receivable to be added to the Net Receivables Balance, (ii) the related
Relocation Services Agreement, and (iii) the current contact information for the
related Employer.

 

“Dollar” and “$” means lawful currency of the United States of America.

 

“Early Payment Fee” means, if any Investment of a Purchaser allocated (or, in
the case of a requested Purchase not made by the Purchasers for any reason other
than their default, scheduled to be allocated) to a Tranche Period for a
Eurodollar Tranche is reduced or terminated before the last day of such Tranche
Period (the amount of Investment so reduced or terminated being referred to as
the “Prepaid Amount”), the cost to the relevant Purchaser of terminating or
reducing such Tranche, which for a Eurodollar Tranche will be determined based
on the difference between the LIBOR applicable to such Tranche and the LIBOR
applicable for a period equal to the remaining maturity of the Tranche on the
date the Prepaid Amount is received.

 

“Eligible Employer” means an Included Employer; provided that any Employer shall
cease to be an Eligible Employer if (i) any Receivable to which it is an Obligor
shall have become a Charge-off, (ii) more than 50% of the Receivables as to
which it is an Obligor shall at any time remain unpaid more than 180 days past
their respective funding dates, (iii) such Employer has suffered a Bankruptcy
Event; (iv) in the case of Dell Products L.P. or Delphi Corporation, the Agent
has not received on or before July 7, 2004, written confirmation satisfactory to
the Agent from such Employer regarding such Employer’s obligations with respect
to the payment of Receivables arising from Equity Advances as to which it is
Obligor under the related Relocation Services Agreement, or (v) in the case of
United Health Group, the Agent has not received on or before July 7, 2004,
written confirmation satisfactory to the Agent of the extension of the term of
its related Relocation Services Agreement beyond June 30, 2004, and provided
further that the Agent may determine, in its sole discretion upon notice to the
Seller, that any Employer shall no longer be an Eligible Employer with respect
to any additional Receivables that might otherwise be proposed to be included in
Eligible Receivables following such determination by the Agent.

 

“Eligible Home” is a one or two-family principal residence owned by the related
Relocating Employee of an Eligible Employer as to which the Originator has
agreed to provide home marketing assistance; provided that such residence must
be within the United States, and

 

I-4

--------------------------------------------------------------------------------


 

such residence is not any of the following (unless approved by the Agent):
income producing property, resort property, mobile home, cooperative unit, farm,
home with acreage in excess of five acres or acreage that does not conform to
the immediate area, property on which clear title cannot be delivered, property
which does not qualify for conventional mortgage financing, property containing
or located by hazardous materials, vacant land, residence that is not Fannie Mae
approved or income property other than two-family dwellings, property that has
EFS/synthetic stucco exterior finishing, and property in which an inspection by
the Originator disclosed defects which render the property unmarketable if the
Relocating Employee does not repair such defects in a manner satisfactory to the
Originator.

 

“Eligible Receivable” means, at any time, any Receivable:

 

(i)                                     each Obligor of which (A) is a resident
of, or organized under the laws of with its chief executive office in, the
United States; (B) is not an Affiliate of any of the parties hereto or the
Originator; (C) is not a government or a governmental subdivision or agency; and
(D) is either an Eligible Relocating Employee or an Eligible Employer in good
standing;

 

(ii)                                  which is stated to be due and payable by
the Disqualification Date therefor, and as to which the Disqualification Date
has not occurred;

 

(iii)                               which is not a Defaulted Receivable or a
Charge-Off;

 

(iv)                              which is an “account”, “payment intangible” or
“chattel paper” within the meaning of Section 9-105 and Section 9-106,
respectively of the UCC of all applicable jurisdictions;

 

(v)                                 which is denominated and payable only in
Dollars in the United States;

 

(vi)                              which arises in respect of an Equity Advance,
a Final Equity Payment or a Mortgage Payment related to an Eligible Home and an
Eligible Relocating Employee under an Eligible Relocation Services Agreement and
(in the case of an Equity Advance) an Eligible Relocating Employee Contract,
each of which is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor enforceable against such Obligor in
accordance with its terms subject to no counterclaim, defense or other Adverse
Claim (other than Permitted Exceptions), and is not an executory contract or
unexpired lease within the meaning of Section 365 of the Bankruptcy Code;

 

(vii)                           as to which the Originator has performed all of
its obligations then required to be performed under the related Relocating
Employee Contract and Relocation Services Agreement;

 

(viii)                        which arises under an Eligible Relocating Employee
Contract and an Eligible Relocation Services Agreement, each of which
(A) contains an obligation to pay a specified sum of money and is subject to no
contingencies, (B) except for Permitted Exceptions, does not require the Obligor
under such contract to consent to the transfer, sale or assignment of the rights
to payment under such contract, (C) does not contain a confidentiality provision
that purports to restrict any Purchaser’s exercise of rights under this
Agreement, including,

 

I-5

--------------------------------------------------------------------------------


 

without limitation, the right to review such contract, and (D) as to which the
Seller is in compliance with its obligations under Section 5.2(k) (if
applicable);

 

(ix)                                as to which the related Employer is fully
obligated to pay the Relocating Employee Receivable through a guaranty, loss
indemnity or reimbursement obligation under the related Relocation Services
Agreement;

 

(x)                                   which does not, in whole or in part,
contravene any law, rule or regulation applicable thereto (including those
relating to usury, truth in lending, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices and privacy), which
contravention would reasonably be expected to have a Material Adverse Effect;

 

(xi)                                which satisfies in all material respects all
applicable requirements of the Credit and Collection Policy and was generated in
the ordinary course of the Originator’s business;

 

(xii)                             as to which the related Specified Documents
have been delivered to the Custodian, and the Document Schedule has been
delivered to the Agent and the Custodian, in accordance with Section 2.1;

 

(xiii)                          which has not been extended, amended, rescinded
or cancelled; and

 

(xiv)                         which is not subject to any asserted reduction
(including, without limitation, any reduction on account of any offsetting
account payable of the Originator or the Seller to an Obligor, any Advance
Employer Payment made by the relevant Obligor), cancellation, rebate or refund
or any dispute, offset, counterclaim, lien or defense whatsoever; provided that
a Receivable that is subject only in part to any of the foregoing but otherwise
qualifies as an Eligible Receivable shall be an Eligible Receivable to the
extent not subject to reduction, cancellation, refund, dispute, offset,
counterclaim, lien or other defense.

 

“Eligible Receivables Balance” means, at any time, the aggregate outstanding
principal balance of all Receivables included in the Eligible Receivables.

 

“Eligible Relocating Employee” means a Relocating Employee who (i) is eligible
for an extension of credit under the Credit and Collection Policy, (ii) has the
legal capacity to enter into a binding contract, and (iii) to the knowledge of
the Servicer and the Seller, is not the subject of a Bankruptcy Event.

 

“Eligible Relocating Employee Contract” means a Relocating Employee Contract
prepared, completed and executed under an Eligible Relocation Services
Agreement, and relating to an Origination Home that is an Eligible Home, in
accordance with (i) forms delivered to the Agent prior to the date hereof, (ii)
the Credit and Collection Policy and (iii) the related Eligible Relocation
Services Agreement.

 

“Eligible Relocation Services Agreement” means, at any time, a Relocation
Services Agreement

 

(i)                                     which is listed on Schedule III;

 

I-6

--------------------------------------------------------------------------------


 

(ii)                                  which has been duly executed and delivered
by the relevant Included Employer, has not expired or terminated in accordance
with its terms and is otherwise in full force and effect;

 

(iii)                               (subject to the Permitted Exceptions) the
rights to payment under which are assignable without the consent of the Employer
party thereto or any other Person (other than the Originator), other than any
such consent which has been obtained and remains in effect;

 

(iv)                              under which all Billed Receivables are payable
by the Employer not later than 60 days after the original date of the relevant
invoice; and

 

(v)                                 which does not (A) provide for the grant of
any Lien on any Origination Home or other Related Assets to the related Employer
or any other Person, (B) prohibit the Originator from granting a Lien on its
interest in any Origination Home covered thereby, or (C) otherwise conflict with
any of the transactions contemplated by the Transaction Documents.

 

“Employer” means an employer or other Person (other than an individual)
providing credit, liquidity or other support to the payment of an Relocating
Employee Receivable.

 

“Employer Receivable”  means each obligation of an Employer to make payments
under an Included Relocation Services Agreement, including without limitation
any obligation to guarantee payment of a Relocating Employee Receivable, or to
make payments in respect of any Equity Advance, Final Equity Payment, Mortgage
Payment or Loss on Sale or other shortfall in the payment of such Relocating
Employee Receivable following the disposition of any Origination Home, and any
obligation to pay interest in respect of any of the foregoing. 

 

“Equity Advance” means a loan made by the Originator to a Relocating Employee to
fund the down payment on the Destination Home prior to the closing of the sale
on the Origination Home.

 

“Eurodollar Rate” means for any Tranche Period for a Eurodollar Tranche, the sum
of (a) LIBOR for such Tranche Period divided by 1 minus the “Reserve
Requirement” plus (b) the Applicable Margin plus (c) on or after the occurrence
of a Termination Event or in any event after June 30, 2005, 2.0%; where “Reserve
Requirement” means, for any Tranche Period for a Eurodollar Tranche, the maximum
reserve requirement imposed during such Tranche Period on “eurocurrency
liabilities” as currently defined in Regulation D of the Board of Governors of
the Federal Reserve System.

 

“Eurodollar Tranche” is defined in the definition of “Tranche”.

 

“Federal Funds Rate” for any day the greater of (i) the highest rate per annum
as determined by LaSalle at which overnight Federal funds are offered to LaSalle
for such day by major banks in the interbank market, and (ii) if LaSalle is
borrowing overnight funds from a Federal Reserve Bank that day, the highest rate
per annum at which such overnight borrowings are made on that day.  Each
determination of the Federal Funds Rate by LaSalle shall be

 

I-7

--------------------------------------------------------------------------------


 

conclusive and binding on the Seller except in the case of manifest error. 

 

“Fee Letter” means the letter agreement between the SIRVA Entities and the
Agent.

 

“Final Equity Payment” is a payment to a Relocating Employee of an amount equal
to the excess, if any, of (i) the Sale Contract Price for such Relocating
Employee’s Origination Home minus (ii) the amount owed in respect of any Adverse
Claims (including mortgages and deeds of trust) on such Origination Home minus
(iii) the outstanding balance of any Equity Advances in respect of such
Origination Home provided that the Originator shall be entitled to be reimbursed
for the amount of such payment by the related Employer under the terms of an
Eligible Relocation Services Agreement.

 

“GAAP” means generally accepted accounting principles in the USA, applied on a
consistent basis.

 

“Governmental Authority” means any (a) Federal, state, municipal or other
governmental entity, board, bureau, agency or instrumentality,
(b) administrative or regulatory authority (including any central bank or
similar authority) or (c) court, judicial authority or arbitrator, in each case,
whether foreign or domestic.

 

“Guaranty” means that Guaranty, dated as of the date hereof, from the Parent and
NAVL for the benefit of Seller and its assignees, as the same may be amended or
modified in accordance with its terms. 

 

“Included Employer” means an Employer listed in Schedule III.

 

“Included Relocation Services Agreement” means any Relocation Services Agreement
with an Included Employer.

 

“Incremental Purchase”  is defined in Section 1.1(b).

 

“Incremental Purchase Request”  is defined in Section 1.1(c).

 

“Initial Servicer” is defined in the first paragraph hereof.

 

“Investment” means, for each Purchaser, (a) all Incremental Purchases by such
Purchaser and other amounts received or exchanged and, in each case, applied by
the Agent or such Purchaser to reduce such Purchaser’s Investment.  A
Purchaser’s Investment shall be restored to the extent any amounts so received
or exchanged and applied are rescinded or must be returned for any reason.

 

“Investment Account” means account number 5800691403 maintained by LaSalle, as
securities intermediary, in the name of the Agent, or such other account
designated by the Agent.

 

“LaSalle” means LaSalle Bank National Association in its individual capacity and
not in its capacity as the Agent.

 

I-8

--------------------------------------------------------------------------------


 

“LIBOR” means, for any Tranche Period for a Eurodollar Tranche or other time
period, the rate per annum (rounded upwards, if necessary, to the next higher
one sixteenth of a percentage point) for deposits in Dollars for a period equal
to such Tranche Period or other period, which appears on Page 3750 of the
Telerate Service (or any successor page or successor service that displays the
British Bankers’ Association Interest Settlement Rates for Dollar deposits) as
of 11:00 a.m. (London, England time) two Business Days before the commencement
of such Tranche Period or other period.  If for any Tranche Period for a
Eurodollar Tranche no such displayed rate is available (or, for any other
period, if such displayed rate is not available or the need to calculate LIBOR
is not notified to the Agent at least two Business Days before the commencement
of the period for which it is to be determined), the Agent shall determine such
rate based on the rates the Agent is offered on deposits of such duration in the
London interbank market. 

 

“Liquidation Period” means all times on and after the Termination Date.

 

“Lock Box” means each post office box or bank box to which Obligors are directed
to send payments on Receivables.

 

“Lock-Box Account” means each deposit account maintained by the Seller at a bank
for the purpose of receiving or concentrating Collections.

 

“Loss on Sale” means, with respect to any Origination Home, the excess of (a)
the contract purchase price for such Origination Home under the applicable
Origination Home Purchase Contract over (b) the purchase price paid by or on
behalf of the Origination Home Buyer of such Home under the applicable
Origination Home Sale Contract.

 

“Material Adverse Effect” means an adverse effect on (i) any SIRVA Entity’s
ability to perform its obligations under or in connection with, or the
enforceability of, any Transaction Document, (ii) any SIRVA Entity’s business,
financial condition or prospects, (iii) the interests of the Agent or any
Purchaser under or in connection with any Transaction Document or (iv) the
enforceability or collectibility of any Receivable.

 

“Matured Aggregate Investment” means, at any time, the sum of the Matured Values
of all Investments of all Purchasers then outstanding.

 

“Matured Value” means, of any Investment, the sum of such Investment and all
unpaid Discount, fees and other amounts scheduled to become due (whether or not
then due) on such Investment during all Tranche Periods to which any portion of
such Investment has been allocated.

 

“Maximum Incremental Purchase Amount” means, at any time, the difference between
the Purchase Limit and the Aggregate Investment then outstanding.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage Payment” means an advance made by the Originator to repay a borrowing
by a Relocating Employee secured by such Relocating Employee’s Origination Home.

 

I-9

--------------------------------------------------------------------------------


 

“NAVL” means North American Van Lines, Inc., a Delaware corporation.

 

“Net Receivables Balance” means the Eligible Receivables Balance minus the
portion of the Eligible Receivable Balance in excess of the Concentration Limit
for each Employer and minus all unapplied Advance Employer Payments.

 

“Obligor” means a Relocating Employee or an Employer.

 

“Origination Home” is an Eligible Home from which a Relocating Employee is
moving in connection with his or her relocation.

 

“Origination Home Buyer” means the buyer (other than the Originator) of an
Origination Home from the Relocating Employee or the Originator, as the case may
be.

 

“Origination Home Closing Agent” means, with respect to any Origination Home,
the title insurance company, closing company or lawyer acting for the Servicer
in connection with the resale of such Origination Home.

 

“Origination Home Deed” means, with respect to any Origination Home, a deed or
other instrument of conveyance executed by the related Relocating Employee that
effects the conveyance of such Origination Home pursuant to the related
Origination Home Purchase Contract.

 

“Origination Homes in Inventory” means an Origination Home which is subject to
an executed Origination Home Purchase Contract between the Relocating Employee
and the Originator and which has not yet been sold (or the sale of which has not
been closed or the proceeds of which have not been received) under an
Origination Home Sale Contract.

 

“Origination Home Purchase Contract” means the contract by which the Originator
purchases an Origination Home from a Relocating Employee.

 

“Origination Home Sale Contract” means the contract by which the Originator
sells an Origination Home to an Origination Home Buyer.

 

“Originator” means SIRVA Relocation LLC, a Delaware limited liability company.

 

“Outside Date” means the earlier of (i) with respect to any Equity Advance, any
Final Equity Payment or any Mortgage Payment, 180 days following the funding of
such Equity Advance, Final Equity Payment or Mortgage Payment by the Originator
and (ii) with respect to any Billed Receivable, 90 days following the date of
invoice for such Billed Receivable.

 

“Parent” means SIRVA Worldwide, Inc., a Delaware corporation.

 

“Payment Date” means Weekly Funding Date, a Settlement Date and any other
Business Day on which Available Funds are on deposit in the Collection Account.

 

“Periodic Report” is defined in Section 3.3.

 

I-10

--------------------------------------------------------------------------------


 

“Permitted Exceptions” means any of the following:

 

 (i) delay in the recording of a deed, mortgage or deed of trust that has been
delivered to the Servicer in connection with an Relocating Employee Receivable
so long as a Recording Trigger Event has not occurred;

 

(ii) failure of the Seller and the Servicer to deliver to the Custodian an
executed original Relocating Employee Note evidencing an Equity Advance so long
as (A) with respect to any Relocating Employee Receivable originated after
June 25, 2004, the time elapsed since the origination of such Relocating
Employee Receivables does not exceed five Business Days, and (B) a Recording
Trigger Event has not occurred;

 

(iii)                               failure of the Custodian to hold the deeds
described in clause (ii) of the definition of Specified Documents, provided that
such deeds are held by an Origination Home Closing Agent that has received the
letter described in clause (viii) of such definition; and

 

(iv)                              the inclusion of restrictions on assignment in
an Included Relocation Services Agreement, provided that (A) such restriction
does not preclude the legal, valid and binding assignment of rights to payment
to the Agent and the Purchasers, and (B) if applicable, the Seller is in
compliance with its obligations under Section 5.2(k) with respect thereto.

 

“Permitted Investments” means (a) evidences of indebtedness issued by, or
guaranteed by the full faith and credit of, the federal government of the United
States, (b) repurchase agreements with banking institutions or broker-dealers
the short term unsecured indebtedness of which is rated at least “A-1+” (or the
equivalent) by S&P and at least “P-1” (or the equivalent) by Moody’s registered
under the Securities Exchange Act of 1934 which are fully secured by obligations
of the kind specified in clause (a), (c) money market funds (i) rated not lower
than the highest rating category from Moody’s and “AAA m” or “AAAm-g,” from S&P
or (ii) which are otherwise acceptable to the Rating Agencies or (d) commercial
paper issued by any corporation incorporated under the laws of the USA and rated
at least “A-1+” (or the equivalent) by S&P and at least “P-1” (or the
equivalent) by Moody’s.  All Permitted Investments must (1) be denominated and
payable only in Dollars, (2) not have an “r” designation if rated by S&P, and
(3) must mature (A) within thirty (30) days after the date of purchase thereof
or (B) by the date on which the funds so invested are needed in order to make
any payment required hereunder.

 

“Person” means an individual, partnership, corporation, association, joint
venture, Governmental Authority or other entity of any kind.

 

“Potential Termination Event” means any Termination Event or any event or
condition that with the lapse of time or giving of notice, or both, would
constitute a Termination Event.

 

“Prime Rate” means for any period, the daily average during such period of (a)
the greater of (i) the floating commercial lending rate per annum of LaSalle
(which rate is a reference rate and does not necessarily represent the lowest or
best rate actually charged to any customer by

 

I-11

--------------------------------------------------------------------------------


 

LaSalle) announced from time to time as its prime rate or equivalent for Dollar
loans in the United States, changing as and when said rate changes and (ii) the
Federal Funds Rate plus 0.75% plus (b) the Applicable Margin plus (c) on or
after the occurrence of a Termination Event or in any event after June 30, 2005,
2%.

 

“Prime Tranche” is defined in the definition of “Tranche”.

 

“Principal Distribution Amount” means, with respect to any Business Day, the sum
of (i) 85% of Available Funds deposited in the Collection Account since the
immediately preceding Payment Date (or, in the case of the first Payment Date,
the date hereof), to the extent such funds represent the payment on, or return
of, principal on the Receivables, plus (ii) all amounts required to be paid by
the Seller pursuant to Section 1.4(a) and 1.4(b) but not yet paid.

 

“Purchase” is defined in Section 1.1(a).

 

“Purchase Agreement” means the Purchase and Sale Agreement dated as of the date
hereof between the Seller and the Originator, as the same may be amended or
modified in accordance with its terms and the terms hereof.

 

“Purchase Date” is defined in Section 1.1(c).

 

“Purchase Interest” means, for a Purchaser, the percentage ownership interest in
the Receivables, the Collections and proceeds thereof held by such Purchaser,
calculated when and as described in Section 1.1(a); provided, however, that
(except for purposes of computing a Purchase Interest or the Sold Interest in
Section 1.4 (or 1.7)) at any time the Sold Interest would otherwise exceed 100%
each Purchaser then holding any Investment shall have its Purchase Interest
reduced by multiplying such Purchase Interest by a fraction equal to 100%
divided by the Sold Interest otherwise then in effect, so that the Sold Interest
is thereby reduced to 100%.

 

“Purchase Limit” means $55,000,000.

 

“Purchaser” means LaSalle and each other Person that becomes a Purchaser
pursuant to a Transfer Supplement.

 

“Purchaser Reserve” means, for each Purchaser, an amount obtained by multiplying
the Reserve by the quotient of (i) the outstanding Investment of such Purchaser
divided by (ii) the Aggregate Investment at such time.

 

“Ratable Share” means, for each Purchaser, such Purchaser’s Commitment divided
by the aggregate Commitments of all Purchasers.

 

“Rating Agencies” means S&P and Moody’s.

 

“Receivable” means a Relocating Employee Receivable, taken together with the
Employer Receivables under the related Included Relocation Services Agreement
and all Related Assets with respect thereto; provided that the outstanding
balance thereof shall be determined without duplication.  Deemed Collections
shall reduce the outstanding balance of Receivables

 

I-12

--------------------------------------------------------------------------------


 

hereunder, so that any Receivable that has its outstanding balance deemed
collected shall cease to be a Receivable hereunder after (x) the Servicer
receives payment of such Deemed Collections under Section 1.4(b) or (y) if such
Deemed Collection is received before the Termination Date, an adjustment to the
Sold Interest permitted by Section 1.4(c) is made.

 

“Receivables Balance” means, at any time, the aggregate outstanding principal
amount of all Receivables sold by the Seller hereunder.

 

“Recording Trigger Event” means a Servicer Replacement Event.

 

“Records” means, for any Receivable, all contracts, books, records and other
documents or information (including computer programs, tapes, disks, software
and related property and rights) relating to such Receivable or the related
Obligor.

 

“Related Assets” means, with respect to the Receivables:

 

(a)                                  all rights and interests (including without
limitation ownership interests and liens) to and in any Origination Home and/or
other real or personal property arising under or related to the related
Relocating Employee Contracts, whether or not evidenced by a deed and whether
any such deed has been recorded, and all proceeds of the sale or other
disposition of any such property, including, without limitation, the Origination
Homes, the Origination Home Purchase Contracts, the Origination Home Sale
Contracts and all proceeds thereof;

 

(b)                                 all interest accrued on Equity Advances,
Mortgage Payments and Final Equity Payments pursuant to a Relocation Services
Agreement or Relocating Employee Contract;

 

(c)                                  all other collateral or other support
arrangements made in connection with such Receivables or property, including all
warranty and indemnity claims, all lien filings and all guaranties;

 

(d)                                 all security deposits delivered to the
Originator in connection with any of the foregoing;

 

(e)                                  all rights to any payment of rent or
similar amounts in connection with any of the foregoing;

 

(f)                                    all rights in respect of the Purchase
Agreement, the Guaranty, the Relocating Employee Contracts, the Relocation
Services Agreements, any purchaser or sale contract, servicing agreement,
interest rate hedge arrangement or other contract or agreement in connection
with the foregoing;

 

(g)                                 any insurance (including without limitation
title, hazard, casualty and credit insurance) and condemnation proceeds with
respect to any of the foregoing;

 

(h)                                 all Records relating to such Receivables;

 

I-13

--------------------------------------------------------------------------------


 

(i)                                     the Collection Account, the Investment
Account and funds, investments, financial assets or other property credited to
either such account; and

 

(j)                                     all other proceeds of any of the
foregoing, including without limitation all present and future claims, demands,
causes of action, chooses in action and other general intangibles in respect of
any or all of the foregoing and all of the proceeds of every kind and nature
whatsoever in respect of any of the foregoing, whether in the form of cash or
other liquid property, accounts, accounts receivable, notes, drafts,
acceptances, chattel paper, checks, deposit accounts, insurance payments,
condemnation awards, instruments or other property.

 

“Relocating Employee” means (i) a person obligated to make payments in respect
of an extension of credit to him or her by the Originator, as evidenced by a
Relocating Employee Contract, or (ii) a person whose Origination Home may be
transferred to, and/or disposed of by, the Originator in order to satisfy
obligations due in connection with a Relocating Employee Contract.

 

“Relocating Employee Contract” means a contract with a Relocating Employee
pursuant to which a Relocating Employee Receivable arises including, without
limitation, a note evidencing any Equity Advance.

 

“Relocating Employee Receivable” means each obligation of an Relocating Employee
to make payments in respect of an Equity Advance by the Originator to him or
her, and/or such Relocating Employee’s obligation to transfer, or permit the
disposition of, his or her Origination Home to repay or reimburse the Originator
for any such Equity Advance, Final Equity Payment or Mortgage Payment, including
without limitation any rights to any interest or finance charges arising in
connection therewith.

 

“Relocation Service Fee” means the fee payable to the Originator by an Employer
under the Relocation Services Agreement of such Employer with respect to the
marketing and sale of a particular Origination Home.

 

“Relocation Services Agreement” means any relocation services agreement between
the Originator and an Employer.

 

“Reserve” means, at any time, 15% of the Aggregate Investment.

 

“Reserved Collection Matters” means decisions taken when no Termination Event
exists regarding settlement and/or whether to initiate or proceed with
litigation regarding the collection of Receivables identified in writing by the
Servicer to the Agent as Reserved Collection Matters in an aggregate amount not
in excess of $1,000,000.

 

“Sale Contract Price” means, with respect to any Origination Home, the price
required to be paid thereunder by the purchaser of such Origination Home under a
valid and binding sale contract, which contract shall not be subject to any
contingency other than a financing contingency.

 

I-14

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Ratings Services. 

 

“Seller” is defined in the first paragraph hereof.

 

“Seller Account” means the Seller’s account number 30-0144740/5800691395 at
National City Bank, or such other account designated by the Seller to the Agent
with at least ten (10) days prior notice.

 

“Servicer” is defined in Section 3.1(a).

 

“Servicer Fee” is defined in Section 3.5.

 

“Servicer Replacement Event” means the occurrence of any Termination Event.

 

“Settlement” means the sum of all claims and rights to payment pursuant to
Section 1.4 or 1.6 or any other provision owed to Purchasers (or owed to the
Agent or the Servicer for the benefit of the Purchasers) by the Seller that, if
paid, would be applied to reduce the Purchasers’ Investments.

 

“Settlement Date” means the second Weekly Funding Date of each calendar month or
if such day is not a Business Day, the immediately succeeding Business Day.

 

“SIRVA Credit Agreement” means Credit Agreement dated as of December 1, 2003
among SIRVA Worldwide, Inc., certain subsidiaries thereof, the several lenders
party thereto, JPMorgan Chase Bank, as administrative agent, Banc of America
Securities LLC, as syndication agent, and Credit Suisse First Boston, Deutche
Bank Securities Inc. and Goldman Sachs Credit Partners L.P. as documentation
agents.

 

“SIRVA Entity” means any of the Parent, NAVL, the Seller, the Servicer and the
Originator.

 

“Sold Interest” is defined in Section 1.1(a).

 

“Special Obligor” means (i) The Boeing Company, if the long-term unsecured
senior debt rating of The Boeing Company is at least “A-” by S&P or “A3” by
Moody’s, and (ii) any other Included Employer so designated in writing by the
Agent in its sole discretion following a request to do so by the Seller.

 

“Special Obligor Limit” means the following percentage of the Eligible
Receivables Balance for the following Special Obligor:  (i) for The Boeing
Company, 40%, and (ii) for any other Special Obligor, such other Special Obligor
Limit as the Agent may designate in a written notice to the Seller for such
Special Obligor.

 

“Specified Documents” means, with respect to any Receivable,

 

(i) in the case of an Equity Advance, the original (or to the extent of
Permitted Exceptions a copy) of an executed promissory note payable by the
related Relocating

 

I-15

--------------------------------------------------------------------------------


 

Employee,

 

(ii) in the case of a Final Equity Payment or Mortgage Payment Advance, the
original Origination Home Deed (or to the extent of Permitted Exceptions a copy
thereof), which deed provides the basis for the transaction giving rise to such
Relocating Employee Receivable and shall be in recordable form and shall name
the Seller (or, with respect to deeds received prior to the date hereof, the
Originator) as the owner of such Origination Home, together with an identical
original deed in recordable form (or to the extent of Permitted Exceptions a
copy thereof), which deed is executed by the Seller or the Originator, as
applicable, in blank or to the Origination Home Buyer,

 

(iii) any guarantees of the related Relocating Employee Receivable,

 

(iv) in the case of a Final Equity Payment or Mortgage Payment Advance, an
original executed copy of any pending contract for the purchase or sale of such
Origination Home,

 

(v) in the case of a Final Equity Payment or Mortgage Payment Advance, any
original title policy or title commitment executed in connection with such
purchase or sale agreement, which title policy or commitment shall name the
Seller and its assigns as beneficiaries,

 

(vi) if applicable, an original executed copy of any mortgage or deed of trust
executed by such Relocating Employee in connection with such Relocating Employee
Receivable, together with an assignment of such mortgage or deed of trust in
recordable form executed in blank by the Relocating Employee or the Originator,

 

(vii) an original executed copy of the related Relocation Services Agreement,
and

 

(viii) a copy of the written direction to the related Origination Home Closing
Agent to send the proceeds of the sale of the Origination Home to the Collection
Account.

 

“Subordinated Note” means the revolving promissory note issued by the Seller to
the Originator under the Purchase Agreement.

 

“Subsidiary” means any Person of which at least a majority of the voting stock
(or equivalent equity interests) is owned or controlled by such Person or by one
or more other Subsidiaries of such Person.

 

“Taxes” means all taxes, charges, fees, levies or other assessments (including
income, gross receipts, profits, withholding, excise, property, sales, use,
license, occupation and franchise taxes and including any related interest,
penalties or other additions) imposed by any jurisdiction or taxing authority
(whether foreign or domestic).

 

“Termination Date” means the earliest of (a) the Business Day designated by the
Seller with no less than thirty (30) days’ (or, during the continuance of a
Trigger Event, five (5)

 

I-16

--------------------------------------------------------------------------------


 

Business Days’) prior notice to the Agent, (b) the date of the occurrence of a
Termination Event described in clause (e) of the definition of Termination
Event, (c) the date designated by the Agent to the Seller at any time after the
occurrence and during the continuance of any other Termination Event and (d)
March 31, 2005.

 

“Termination Event” means the occurrence of any one or more of the following:

 

(a)                                  any representation, warranty, certification
or statement made, or deemed made by any SIRVA Entity in, or pursuant to, any
Transaction Document proves to have been incorrect in any material respect when
made or deemed made; or

 

(b)                                 any SIRVA Entity fails to make any payment
or other transfer of funds hereunder when due (including any payments under
Section 1.4(a)); or

 

(c)                                  the Seller or the Servicer fails to observe
or perform any covenant or agreement contained in Sections 3.3, 5.1(b), 5.1(e),
5.1(g), 5.1(i), 5.1(j), 5.2(b), 5.2(e), 5.2(h) or 5.2(i) of this Agreement or
the Originator fails to observe or perform any covenant or agreement contained
in Sections 5.1(b), 5.1(e), 5.1(g), 5.1(i) or 5.1(j) of the Purchase Agreement;
or

 

(d)                                 any SIRVA Entity fails to observe or perform
any other term, covenant or agreement under any Transaction Document, and such
failure remains unremedied for 15 Business Days; or

 

(e)                                  any SIRVA Entity suffers a Bankruptcy
Event; or

 

(f)                                    the Default Ratio exceeds 12% for any
November or December or 10% for any other month, the Dilution Ratio exceeds 2%
for any calendar month or the Aged Receivables Ratio exceeds 12% for any
November or December or 10% for any other month; or

 

(g)                                 (i) any SIRVA Entity, directly or
indirectly, disaffirms or contests in writing the validity or enforceability of
any Transaction Document or (ii) any Transaction Document fails to be the
enforceable obligation of any SIRVA Entity party thereto; or

 

(h)                                 (i) any SIRVA Entity (A) generally does not
pay its debts as such debts become due or admits in writing its inability to pay
its debts generally or (B) fails to pay any of its indebtedness (except in
aggregate principal amount of less than $10,000,000) or defaults in the
performance of any provision of any agreement under which such indebtedness was
created or is governed and such default permits such indebtedness to be declared
due and payable or to be required to be prepaid before the scheduled maturity
thereof or (ii) a default or termination or similar event occurs under any
agreement providing for the sale, transfer or conveyance by SIRVA Entity of any
of its financial assets; or

 

(i)                                     any event of default occurs under the
SIRVA Credit Agreement; provided that no waiver thereunder or amendment thereof
with respect to any events of default

 

I-17

--------------------------------------------------------------------------------


 

under, or any financial covenants (including defined terms as used therein)
contained in, the Sirva Credit Agreement shall be effective for purposes of this
Agreement unless the Agent shall have consented thereto in writing; or

 

(j)                                     SIRVA, Inc. ceases to own (directly or
indirectly) all of the issued and outstanding shares of capital stock,
membership interests or other equity interests of any other SIRVA Entity; or

 

(k)                                  during the past twelve months more than ten
percent of the average number of Employers that were parties to Relocation
Services Agreements over the past twelve months have given notice of termination
of such Relocation Service Agreements; or

 

(l)                                     on or after June 30, 2005, the Sold
Interest shall be greater than $0 or any other amount owed to the Agent or the
Purchasers shall remain unpaid.

 

“Tranche” means a portion of the Investment of the Purchasers allocated to a
Tranche Period pursuant to Section 1.3.  A Tranche is a Eurodollar Tranche or
Prime Tranche depending whether Discount accrues during its Tranche Period based
on a Eurodollar Rate or Prime Rate.

 

“Tranche Period” means a period of days ending on a Business Day selected
pursuant to Section 1.3, which for a Eurodollar Tranche shall not exceed 90
days, and (iii) for a Prime Tranche shall not be less than 2 days and shall not
exceed 30 days.

 

“Transaction Documents” means this Agreement, the Fee Letter, the Purchase
Agreement, the Subordinated Note, the Guaranty and all other documents,
instruments and agreements executed or furnished in connection herewith and
therewith.

 

“Transfer Supplement” means an agreement among the parties hereto pursuant to
which an existing Purchaser transfers an interest in its rights and obligations
hereunder.

 

“Trigger Event” is defined in the Purchase Agreement.

 

“UCC” means, for any state, the Uniform Commercial Code as in effect in such
state.

 

 “United States” means the United States of America (including all states and
political subdivisions thereof).

 

“Unsold Origination Home Receivable” means a Receivable incurred in respect of
an Equity Advance, Final Equity Payment or Mortgage Payment on an Origination
Home that has not yet been sold to an Origination Home Buyer (or the sale of
which has not been closed or the sale proceeds of which have not been received).

 

“Unused Commitment” means, for any Purchaser at any time, the difference between
its Commitment and its Investment then outstanding.

 

“Weekly Funding Date” means Friday of each calendar week or, if such day is not
a

 

I-18

--------------------------------------------------------------------------------


 

Business Day, the immediately preceding Business Day.

 

“Weekly Reporting Date” means Wednesday of each week or, if such day is not a
Business Day, the immediately preceding Business Day.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  Unless otherwise inconsistent with the terms
of this Agreement, all accounting terms used herein shall be interpreted, and
all accounting determinations hereunder shall be made, in accordance with GAAP. 
Amounts to be calculated hereunder shall be continuously recalculated at the
time any information relevant to such calculation changes.

 

I-19

--------------------------------------------------------------------------------


 

SCHEDULE II

 

A.  PURCHASE COMMITMENTS

 

NAMES OF PURCHASER

 

COMMITMENTS OF PRINCIPAL OF PURCHASERS

 

 

 

LaSalle Bank National Association

 

$

55,000,000

 

II-1

--------------------------------------------------------------------------------


 

SCHEDULE III

 

INCLUDED EMPLOYERS

 

1

--------------------------------------------------------------------------------